Case 1:21-cv-00396-RJL Document 20-9 Filed 08/14/21 Page 1 of 42




                    Exhibit 9


to Expert Opinion of Sudipto Sarkar SA
              dated August 13, 2021
             Case  1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright © Document
                                                  2021     20-9 Filed 08/14/21 Page 2 of 42
              Page 1       Friday, August 13, 2021
              Printed For: Mr. Wayne Page


~rr;~®
              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -
!ONLINEf
True Prinf


                400                                                      SUPREME COURT CASES                                                               [1970

                on managerial or supervisory work and are not workmen is correct, because
                they all also draw a salary in excess of Rs. 500/- per mensem.
                    4. District SaleJ Representatives
                     36. The case of the last category, viz., District Sales Representatives
                could not be seriously pressed by Mr. Chari before us. He did state that his
                claim is that they are employed to do clerical work ;but the facts make it
                manifest that District Sales Representative. is principally employed for the
                purpose of promoting sales of the Company. His main work is to do canvass-
                ing and obtain orders. In that connection, of course, he has to carry on some
                correspondence, but that correspondence is incidental to the main work of
                pushing sales of the Company. In connection with promotion of sales, he has
                to make recommendations for selection of agents and dealers ; extension or
                curtailment of credit facilities to agents, dealers and customers ; investments
                op capital and revenue in the ~hape of facilities at Agents' premises or retail
                outlets and selection of suitable sites for retail outlets to maximise sales and
                negotiations for terms of new sites. He is, in fact, Company's representative
                in his district responsible for all matters affecting the Company's interests and,
                in particular, the profitable sale of all its products. His case was urged pri-
                marily on the basis of the argument advanced by Mr. Chari that the definition
                of "workman" is now exhaustive and every employee of an industry must be
                classed amongst one of the four classes described in the definition of workman.
                We have already given our reasons for rejecting this submission. The case of
                District Sales Representative is clearly that of a person who cannot fall within
                any of the four classes, because his work cannot be held to be either manual,
                clerical, technical or supervisory. The work of canvassing and promoting sales
                cannot be included in any of these four classifications . . He is, therefore, not a
                workman at all within the principal part of the definition, and the deci,;ion of
                the Tribunal is correct.
                     37. As a result, both the appeals are partly allowed, and the decision of
                the Tribunal is varied to the extent indicated above. In the circumstances of
                this case, we direct parties to bear their own costs in both the appeals.

                                                        1970(3) Supreme Court Cases 400
                                                           (From Delhi ,;.nd Gujarat High Courts)
                    [BitFORE M. HIDAYATULLAH, C. J. AND J. C. SHAH, V. RAMASWA\11, G. K. MITTER,
                                              AND A. N. UROVER, JJ.]
                MAGANBHAI ISHWARBHAI PATEL ETC.                                      Appellants;
                                                      Versus
                UNION OF INDIA AND .ANOTHER t                                      Respondents.
                                                      AND
                MANIKANT TIWARI ETC.                                                Petitioners ;
                                                       Versus
                UNION OF INDIA AND ANOTHER. ETC. t                                 Respondents.
                 Civil Appeals Nos. 1528, 1900 :-,nd 2118 of 1968 and Writ Petitions Nos. 109,
                         234,402,403, and 409 of 1968, decided on January 9, J%9
                            tAppeal by Special Leave from the Order, dated the 18th March, 19f3 of the Gujarat
                   High Court jn-Specia) Cjvil Application No. 365 of 1968.
                         +Appeals from the Judgment and Order dated the 14th ~fay, 1968 of the Delhi High
                   Courtin Civil and Writ l>etitions Nos. 343 and 294 of 19fi8 respectively, and Petition (under
                   Article 32 of the Constitution of India) foe enforcement of the Fundamental Rights.
             Case  1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright © Document
                                                  2021     20-9 Filed 08/14/21 Page 3 of 42
              Page 2       Friday, August 13, 2021
              Printed For: Mr. Wayne Page
              SCC Online Web Edition: http://www.scconline.com
fgj(D<C_®     TruePrint™ source: Supreme Court Cases
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -
!ONLINEf
True Prinf


                (3)s.a.c.]                       MAOANBHAI ISHWAR.BHAI V, UNION OP' INDIA                                                                     401

                    Con•dtutioa of lnclia-Ce••ion of Indian Territory -Articles 1, 3,
               73, 253-Schedule VII, Li•t I, Eatriea Hand 15.
                   International Bouadary Di•pute-Submi•non to Arbitration Tri-
               bunal-Whether award of tribunal i• binding on the pardea-
               Whether rati&.cadon by Parliament and amendment of the Indian
               Con•titution necessary-Practice in America and U. K. -Indian prece-
               dents.
                   Con•titution of India-Fundamental Rights under Article 19(1)(d),
               (e) and (£)-Writ remedy under Article 32-Whether all petitioner•
               have locu• standi to maintain the petition-This case is not to be a
               precedent-Mandamu• cannot i••ue, if the petitioner's rights are not
               directly and sub•tantially invaded or are in imminent danger of being
               so invaded.
                     It is the petitioners' claim th~t                                      power to implement it. If there is any
               the disputed territory in the Rann of                                        deficiency in the constitutional system
               Kutch is a part of India and it has                                          it has to be removed and the State
               been so from the e5tablishment of the                                        must equip itself with the necessary
               two dominions in India, that India has                                       power.                         (Para 24) '
               exercised effective administrative con-
               trol over it and that giving up a claim                                          The practice in America and U.K.
               to it involves cession of Indian Terri-                                       compared.
               tory which can only be effected by a                                             Refers to :
               constitutional amendment and not by                                              Foster v. Neilson, 2 Peters 253.
               a mere executive order.        (Para 22)                                                              (Paras 25 to 33)
                    Many of tl:ie petitioners claimed that                                       (ii) Unless there be a law conflict-
                their fundamental rights under Arti•                                         ing with the treaty the treaty must
                cle 19(l)(d), (t) and (!)were affected.                                      stand.                         (Para 29)
                This had not been proved. Hidayat-
                                                                                                  Relies on :
                ullah observed : "The only person
                who can claim deprivation of funda-                                              Parlement Be(t:e case, 4 PD 129, on
                mental right j5 Mr. Madhu Limaye,                                            appeal 5 PD 197.
                although in his case al•o the connection                                          Riftrs to :
                was temporary and almo~t ephemeral.
                However we decided to hear him .. . .                                             Walker v. Baird, LR (1937) AC
                But we are not to be taken as establish'-                                    326 at·347.
                ing a precedent for this Court which                                             Attorney General for Canada v. Attorney
                declines to issue a writ of mandamus                                         General for Ontario, LR ( 1892) AC 491.
                except at the instance of a party whose
                fundamental rights are directly and                                              (iii) The Constitution of India did
                suhstantially invaded or are in immi-                                        not include any clear direc.:tions about
                nent danger of being so invaded''.                                           treaties such as is found in the
                                                 (Para 21)                                   United States of America and the
                      Per Hidayatullah, C . .J. :-                                           French Constitutions. (Articles       l,
                                                                                             3, 73. 253, Sch. 7, List I. Entries 14
                      (i) A treaty really concern'> the                                      and 15 referred to). The problem of
                political rather than the judicial wing                                      cession of Indian Territories dealt
                of the ">tate. vVhcn a treaty or an                                          with in judgments below : -
                award after arbitration com.es into
                exic;tcnce, it has to be implemented                                              Midanpore ,<emindari Co. Ltd. v.
                ancl this can only be if all the three                                       Province of Bengal and Others, ( 1949)
                branches of Govc~rriment to wit the                                          FLJ 139 : {1949) FCR 309 ; Foster
                 Legislative, the Executive and the                                          v. Globe Venture Syndicate Ltd., LR
                Ju<lidary or any of them possess the                                         ( 1900) Ch 811 ; Dutt Development
             Case  1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright © Document
                                                  2021     20-9 Filed 08/14/21 Page 4 of 42
              Page 3       Friday, August 13, 2021



~cccc®
              Printed For: Mr. Wayne Page
              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
!ONLINE;:'
  -
True Prinf


                4-02                                                   SUPllEKE COURT OASES                                                                 [1970

                 Coy. v. Kilanlan Government, LR (1924)                                       view of things. The same may be
                  AC 797 ; The Berubari Union and Ex-                                         said of Parliament itself but it is hardly
                 1hange of Enclav,s, 1960-SCJ 933 :                                           to be imagined, that such gross abuse
                 ( 1960) 3 SCR 250 ; Rao Sahib Ram                                            of power is ever likely. Ordinarily an
                 :fawaya Kapur v . Tiu Stale of Punjab,                                       adjustment of a boundary which in-
                 (1955) 2 SCR 225: 1955 SCJ 504: AIR                                          ternational law rega1·ds as valid bet-
                 1955 SC 540; Ram Kishore Sen & Others                                        ween two nations should be recognised
                 v. Union of India, ( 1966) I SCR 430 :                                       by the Courts and the implementation
                 AIR 1966 SC 644.          (Paras 34 to 43)                                   thereby can always be with the Execu-
                                                                                              tive unless a clear case of cession is
                       (iv) Who in the State can be said
                                                                                              involved when parliamentary interces-
                 to possess Plenum dominium depends
                                                                                              sion can be expected and should be
                 upon the Constitution and the nature
                                                                                              had. This has been the custom of
                 of adjustment, unlike the United
                 States of America where the Constitu-                                        nations whose Constitutions are not
                                                                                              sufficiently clabo1·ate on this subject.
                 tion is defined in express terms, in
                 India one has to go by inf~rences from                                                                       (Para 44)
                 the Constitution, the circumstances and                                           (vii) With regard to Kanjarkot
                 precedents.                                                                  which is to the South of Rahim ka
                       The Second Berubari Case, (1966)                                       Bazar no case was made out. The
                  I SCR 430 relied on.                                                        location of the boundary at the sou-
                        The precedents are clear that no                                      thern fringe of Bhara Banni and Ch-
                 cession of Indian Territory can take                                         hadpet was no more than fixing a true
                 place without a constitutional amend-                                        bc;>Undary, according to the Tribunal.
                 ment.                           (Para 44)                                    It is well within teFms of rnference
                                                                                              and the decision being a true marking
                        (v) Must a boundary dispute and                                       out of a disputed boundary does not
                ·its settlement by an arbitral tribunal                                       amount to cession of these areas so as
                  be put on the same footing. An agree-                                       to attract a constitutional amend-
                  ment to refer the dispute regarding                                         ment.                        (Para 55)
                  boundary involves the ascertainment
                  and representation on the surface of                                            Island of Palams case, (Award
                  the earth by a boundary line dividing                                       dated 4th April 1928 ; 2 Int . . Arb.
                  two neighbouring countries and the                                          Award 867), refers to.
                  very fact of referring such a dispute                                           Minquiers and Ecrelm case.
                  implies that the Executive may do such
                  acts as are necessary for permanently                                                The petitions are dismissed.
                   fixing the boundary. The settlement
                   of a boundary dispute cannot therefore                                              Pe, Shah,         :J.          (concurring).
                   be held to be a cession of territory.                                            (viii) The effect of Article 253
                   It contemplates a line of demarcation                                       is that if a treaty agreement or con-
                   on the surface of the earth. It only                                        vention with a foreign state deals with
                   seeks to reproduce a line, a statutable                                     a subject within the competence of the
                   boundary and it is so fixed. The case                                       State Legislature,     the Parliament
                   is one in which each contending State                                       alone has, notwithstanding Article
                   is uncertain of its rights and therefore                                    246(3), the power to make laws to
                   consents to the appointment of an                                           implement the treaty, agreement or
                   arbitral machinery. Such a rase is                                          convention or any decision made at
                   plainly distinguishable from a case of                                      any international conference, associa-
                   cession of territory known to be                                            tion or other body. In terms the
                   Home Territory.                (Para 44)                                    article deals with Legislative power ;
                        (vi) The argument that if power                                        thereby power is confe1-red upon the
                   to settle boundaries he conceded to the                                     Paliament which it may not otherwise
                   Executive it mi~ht cede some vital                                          possess. But it does not seek to cir-
                   part of India is to take an extreme                                         cumscribe the extent of the power
              Case  1:21-cv-00396-RJL
               SCC Online Web Edition, Copyright © Document
                                                   2021     20-9 Filed 08/14/21 Page 5 of 42
               Page 4       Friday, August 13, 2021
               Printed For: Mr. Wayne Page


~cccc®
  -
!ONLINEf
               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
               -----------------------------------------------------------------------------------------------------------------------------------------------------------

True Prinf"


                  (3)s.c.c.]            MAOANBHAI ISHWAllBHAI                        v.   UNION OF INDIA              (Hidayatullah, C. :J.)                    403

                  conferred by Article 73. Ir in con-                                           (in C. A. No. 1900 of 1968) ;
                  sequence of the exercise of Executive                                             C. B. Agarwala, Senior Advocate, ( Viren-
                  power, rights of citizens or others are                                      dra Kumar, S. S. Pareikk, Miss. Uma Mehta
                  restric:ted or infringed or laws modifi-                                     and S. S. Khanduja, Advocatca) for appellant
                                                                                               (in C. A. No. 2118 of 1968).
                  ed the exercise of power must be
                  supported by legislation ; where there                                           Petitioner in person, (in W. P. No. 109 of
                  is no such restriction infringement of                                       1968) ;
                  the rights or modification of the laws,                                         Petitioner in person, (in W. P. No. 234 of
                  the Executive is competent to exercise                                       1968).
                  the power.                     (Para 81)
                                                                                                   Petitioner i11 person, (in W. P. No. 402 of
                           (ix) The award does no more                                         1968) ;
                  than define on the surface of the earth                                           C. B. Agarwala, Senior Advocate, foe
                  a boundary which at all material                                             Petitioner (8. N. Antoni and R. K. Bhatt,
                  times remained indefinite because of                                         Advocates with him (in W. P. No. 408 of
                  the nature of the terrain, the shifting                                      1968) ;
                  nature of the border of what was called                                            A. S. Bobde, and S. S. Khanduja, Advo-
                  Rann, the highly discrepant and con-                                          cates for petitioner (in W. P. No. 409 of
                  flicting claims made from time to time                                        1968) ;
                  by the British authorities as well as the                                         C. K. Daphtary and B. Sen, Senior
                  Kutch State authorities before the                                           Advocates (R. H. Dhebar and S. P. Nayar,
                  State merged with Dominion of India                                          Advocate, with them) for Union of India
                                                                                               (in C. Al. Nos. 1528, 1900 and 2118 of 1968)
                  in 1948, and the persistent refusal of                                       and W. P. Nos. 234, 402 and 403 of 1968) ;
                  the British authorities though there
                  were several occasions to demarcate                                              G. R. Rajagopal, Senior Advocate, (R. H.
                                                                                               Dht" ,Jr and S. P. Nayar, Advocates with
                  the boundary between Sind and the                                            him) foe Union of India (in W. P. No. 109
                  Rann of Kutch.               (Para IOI)                                      of 1968) ;
                           Appeals and petitions dismissed.                                         C. K. Daphtary, and B. Sen, Senior
                         ,idvocatas who appeared in this cose :                                Advocates (A . Sreedharan Nambiar, R. H.
                                                                                               Dhebar and .,. P. Nayar, Advocates, with
                         I. N. Shroff, Advocate, foe appellant (in                             them) for Union of India (in W. P. Nu. 409
                    C . A. No. 1528 of 1968, ;                                                 of 1968) .
                       •J. S. Bobde, G. L. Sanghi, V. K. Sa11ghi                                    R. H Dhebar and S.P. Nayar, Advocates,
                   and S. S. Khanduja, Advuc:-•ca for Appellant                                for State of Gujarat.

                  The majority Judgment was delivered by
                       HIDAYATULLAH, C. J., (On behalf of himself, Ramaswami, 1\1itter and
                  Grover, JJ j .-Th~se are five writ petitions unde1· Article 32 of the Constitution
                  and three appeals agaimt the decisions of the High Courts of Gujarat and Delhi.
                  The writ petitions have been filed by Mr. Manikant Tiwari (W.P. No. 109
                  of 1968), Mr. Shiv Kumar Sharma (W . P. No. 234 of 1968), Mr. Madhu
                  Limaye (W.P. No. 402 of 1968), Mr. Gulabshanker Amritlal Dholakia (W.P.
                  No. 403 of 1968) and Mr. Node Sadi Rau (W.P. No. 409 of 1968). The
                  appeals from the Delhi High Court's common judgment, 14th May, 1968,
                  on certificate are by Mr. Shiv Kumar Sharma (C.A. No. 2118 of 1968) and
                  Major Ranjit Singh (C.A. No. 1900 of 1968) and the appeal from the deci-
                  sion of the Guja1at High Court is in a wl'it pt!tition filed by Mr. Maganbhai
                  lshwarbhai Patel (U .A. No. 1528 of 1968). The. Gujarat High Court, on 18th
                  March, 1968, dismissed the petition summarily and the appeal is by Special
                  Leave of this Court. This judgment will dispose of all of them.
                        2. The sev~ral petitioners seek a writ of mandamus or any ,,titer                                                                appro-
                   priate writ nr order or direction under Article 32 of the Constitutinn                                                                to rc:s-
                   train the Gov<'rnment of India from ceding without the approval of                                                                    Parlia-
                   ment the areas in the Rann of Kutch known as Kanjarkot, Chhadbet,                                                                     Ohara-
             Case  1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright © Document
                                                  2021     20-9 Filed 08/14/21 Page 6 of 42
              Page 5       Friday, August 13, 2021



~cccc®
              Printed For: Mr. Wayne Page
              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
!ONLINE;:'
  -
True Prinf


                404                                                    SUPRJr.MB OOUR.T CAQI                                                               [1970

                 banni, Priol Valo Kun and two inlets on either side of Tharparkar to Pakistan
                 as awarded to it in the award, 19th February, 1968, of the Indo-Pakis-
                 tan Western Boundary Case Tribunal. Mr. l.N. Shroff (C.A. No. 1528
                 of 1968), Mr. A.S. Bodbe (C.A. No. 1900 of 1968) and Mr. C.B.
                 t\.garwala (W.P. No. 403 of 1968) represented three such petitioners. Mr.
                  Shiv Kumar Sarma, Mr. Madhu Limaye and Mr. Manikant Tiwari argued
                 their own matters. The Union of India was represented by Mr. C. K. Daph-
                 tary, former Attorney-General of India, who had also conducted the case
                 for India before the Tribunal.
                      3. The Indian Independence Act of 18th July, 1947 (an Act of the
                 British Parliament), created from 15th August, 1947, two dominions known
                 as India and Pakistan. By the same statute the paramountcy of the British
                  Crown over the States of Kutch, Santalpur, Tharad, Suigam, Wav and Jodh-
                 pur lapsed and they soon acceded to and merged with India. The former
                 British Indian Province of Sind was included in Pakistan while the Presidency
                 of Bombay was part of India. Between these two lies the Great Rann of
                 Kutch, Sind abutting on the North and West and the Indian mainland on
                 the South and East.
                     <I. The Rann i~ a vast expanse of water and desert. For part of the
                 year even the desert is covered by water. At other times it is either soft
                 mud or land with grass. No one ordinarily lives in that area which the
                 onagers roam at large.
                     5. It appears that from July, 1948, Diplomatic Notes were exchanged
                between the two Governments with regard to the boundary between the
                areas known as Gujarat and West Pakistan. The difference led to open
                hostilities in April, 1965. On 30th June, 1965, the two Governments reached
                an agreement which read :
                                                       "Constitution of the Tribunal, Proceedings
                              On 30th June, 1965, the Government of India and the Government of
                           Pakistan concluded an Agree~ent, reading as follows :
                               Whereas both the Governments of India and Pakistan have agreed to
                           a cease-fire and to restoration of the status quo as at Ist January, 1965, in
                           the area of the Gujarat-West Pakistan border, in the confidence that this
                           will also contribute to a reduction of the present tension along the entire
                           Indo-Pakistan border ;
                                Whereas it is necessary that after the status quo has been established
                            in the aforesaid Gujarat-West Pakistan border area, arrangements should
                            be made for determination and demarcation of the border in that area ;
                               Now, therefore, the two Governments agree that the following action
                            shall be taken in regard to t~e said area :
                                  Article I :
                              There shall be an immediate cease-fire with effect from 00·30 hour
                            GMT on 1st July, 1965.
                          Article 2
                         On the cease-fire :
                            (i) All troops on both sides will immediately begin to withdraw ;
              Case  1:21-cv-00396-RJL
               SCC Online Web Edition, Copyright © Document
                                                   2021     20-9 Filed 08/14/21 Page 7 of 42
               Page 6       Friday, August 13, 2021
               Printed For: Mr. Wayne Page


~cccc®
  -
!ONLINEf
               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
               -----------------------------------------------------------------------------------------------------------------------------------------------------------

True Prinf"


                  (3)s.c.c.]           MAOANBHAl ISHWAR.BHAl                         v.   UNION OF INDIA               (Hidayatullah, C.             :J.)       405

                               (ii) This process will be completed within seven days ;.
                              (iii) Indian police may then reoccupy the post at Chhad Bet in strength
                                       no greater than that employed at the post on 3 lst December,
                                       1964;
                              (iv) Indian and Pakistan police may patrol on the tracks on which
                                      they were patrolling prior to 1st January, 1965, provided
                                      that their patrolling will not exceed in intensity that which
                                      they were doing prior to 1st January, 1965, and during the
                                      monsoon period will not exceed in intensity that done during
                                       the monsoon period of 1964 ;
                               (v) If patrols of Indian and Pakistan police should come into contact
                                       they will not interfere with each other, and in particular will
                                       act in accordance with West Pakistan-India border grounds-
                                       rules agreed to in January, 1960 ;
                              (vi) Officials of the two Governments will meet immediately after 1he
                                       cease-fire and from time to time thereafter as may prove desir-
                                       able in order to consider whether any problems arise in the
                                       implementation of the provisions of paragraphs (iii) to (v) above
                                       and to agree on the settlement of any such problems.
                          Article 3
                                 (i) In view of the fact that :
                                      (a) India claims that there is no territorial dispute as there is a
                                             well-established boundary running roughly along the nor-
                                             thern edge of the Rann of Kutch as shown in the pre-
                                             partition maps, which needs to be demarcated on the
                                             ground;
                                      (b) Pakistan claims that the border between India and Pakistan
                                             in the Rann of Kutch runs roughly along the 24th paral-
                                             lel as is clear from several pre-partition and post-partition
                                             documents and therefore the dispute involves some 3,500
                                             square miles of territory ;
                                           (c) At discussions in January, 1960, it was agreed by Ministers
                                                 of the two Governments that they would each collect
                                                 further data regarding the Kutch-Sind boundary and that
                                                 further discussions would be held later with a view to
                                                 arriving at a settlement of this dispute, as soon as officials
                                                 have finished the task referred to in A1·ticl<! 2 (vi), which
                                                 in any case will not be later than one month after the
                                                 cease-fire, Ministers of the two Governments will meet
                                                 in order to agree on the determination of the border in the
                                                 light of their respective claims, and the arrangements for
                                                 its demarcation. At this meeting and at any proceedings
                                                 before the T1·ibunal referred to in Article 3(ii) and (iv)
                                                 below, each Government will he free to present and develop
                                                 their case in full.
                                (ii) In the event of no agreement between the Ministt!rS of tht> two
                                        Governments on the determination of the border being reached
                                        within two months of the cease-fire, the two Governments shall,
                                        as contemplated in the Joint Communique of 24th October,
             Case  1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright © Document
                                                  2021     20-9 Filed 08/14/21 Page 8 of 42
              Page 7       Friday, August 13, 2021
              Printed For: Mr. Wayne Page


~rr;~®
              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -
!ONLINEf
True Prinf


               406                                                  SU..J>R.EME COURT CASES                                                             (1970

                                          1959, have recourse to the Tribunal referred to in (iii) below
                                          for determination of the border in the light of their respective
                                          claims and evidence produced before it and the decision of
                                          the Tribunal shall be final and binding on both the parties.
                           (iii) For this purpose there shall he constituted, within four months of
                                    the cease-fire, a Tribunal consisting of three persons, none of
                                    which would be a national of either India or Pakistan. One
                                    member shall be nominated by each Government and the third
                                    member, who will be the Chairman, shall be jointly selected by
                                    the two Governments. In the event of the two Governments
                                    failing to agree on the selection of the Chairman within three
                                    months of the cease-fire, they shall request the S~cretary-General
                                    of the United Nations to nominate the Chairman.
                           (iv) The decision of the Tribunal referred to in (iii) above shall be
                                   binding on both Governments and shall not be questioned on
                                   any ground whatsoever. Both Governments undertake to
                                   implement the findings of the--Tribunal in full as quickly as
                                   possible and shall refer to the Tribunal fo1· decision any diffi-
                                   culties which may arise between them in the implementation
                                   of these findings. For that purpose the Tribunal shall remain
                                   in being until its findings have been implemented in full."
               The cease-fire came into effect as provided in Article I of the Agreement.
                    6. As a result of this agreement the Government of India nominated
               '\mba~sador Ales Beblei·, Judge of the Constitutional Court of Yugoslavia,
               the Government of Pakistan nominated Ambassador Nasollah Entezam of
               Iran and former President of the General Assembly of the United Nations.
               The two Governments having failed to agree on the selection of the Chairman
               of the Tribunal, the Secretary-General of the United Nations, under the
               power reserved by sub-paragraph (iii) of Article 3 of the Agreement, nomi-
               nated Judge Gunnar Lagergren, now President of the Court of Appeal for
               \Vestern Sweden. In the course of the hearing a compromise on the procedure
               for the demarcation of the boundary was· settled. ~1emorials, Counter-1\fe-
               morials and Final !\11:'morials were submitted along with numerous maps and
               documents. The oral hearings began on I St h September, 1966, and con-
               tinued with i.om<.• breaks till 14th July, 1967. During the hearing about
                10,000 pages of minutes and Verbatim Records were made and about 350
               maps were exhibited.
                     7. At an early !>tage in th~ hearing Pakistan raised the question that the
               dispute be decided ex at>quo ct bono whkh request was opposed by India. The
               Tl"ibunal did not find that the Agreem<'nt of 30th June, 1~65, authorised
               it 'clearly and beyond don bl to adjudicate ex aeq uo ct bouu'. The parties did
               not confer this power by a special compromise even tlwreafter.
                    8. The case l.Hl lhti part of India was propt)undccl with the ctid of ::'\lap
                A which was a mosaic of Tndian Maps B-44, B-37, B-19 and B-20. Pakistan
                claimed the boundary as marked on Map B. The award ha." delineatC'd the
                boundary in Map C. !\,fops A and B and C fonn part of the Awa1·d. In
                describing the malte1· in dispute the Trih'unal observed
                                   India daimed that :
                               'The Tribunal determint" the alignment of tl1<.~ cntin• boundai·y bet-
                           ween \.Vest Pakistan and Gujarat from the point at which the blue dotted
             Case  1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright © Document
                                                  2021     20-9 Filed 08/14/21 Page 9 of 42
              Page 8       Friday, August 13, 2021
              Printed For: Mr. Wayne Page
              SCC Online Web Edition: http://www.scconline.com
[gj(C<D_®     TruePrint™ source: Supreme Court Cases
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -
!ONLINE;:'
True Prinf


              (3)s.c.c.]            MAGANBHAI ISHWAR.BHAl                        v.   UNION OF INDIA               (Hidayatullah, C.              J.)        407

                         line meets the purple line in Indian Map B-44 in the west to the north-eas-
                         tern trijunction in the east-as it appears in the Indian Maps B·44,
                         B-37, B-19 and B.20 where the correct alignment is shown by appro-
                         priate boundary symbols.'
              The Government of Pakistan claimed that :
                        "The Tribunal determine that the herder between India and
                   Pakistan is that which is marked with green-yellow, thick broken line in
                   the Pakistan Claim Map.
                             •                   •                  •                   •                  •                                      ...
                  9. It is common ground that the Gujarat-West Pakistan boundary stret-
              ches from the mouth of the Sir Creek in the west to a point on the Jodhpur
              boundary in the east. The parties agree that the Western Terminus of the
              boundary to be determined by the Tribunal is the point at which the blue
              dotted line meets the purple line as depicted in Indian Map B-44 and the
              Pakistan Resolution Map, and that the Eastern Terminus of the same boun-
              dary is a point situated 825.8 metres below pillar 920 on the Jodhpur boundary
              as depicted in Pakistan Map-137.
                    10. This agreement leaves out of the matters submitted to the Tribunal
              the portion of the boundary along the blue dotted line, as depicted in Indian
              Map 8-44 and the Pakistan Resolution Map, as well as the boundary in the
              Sir Creek. The blue dotted line is agreed by both parties to form the boun-
              dary between India and Pakistan. In view of the aforesaid agreement, the
              question conct'rning the Sir Creek part of the boundary is left out of considera-
              tion.
                    10-A. The dispute thus remained with regard to the boundary outside
               these agreements. The Tribunal described this dispute in the following
               words:
                                "From the Western Terminus, the boundary claimed by India
                          takes off to the north and that claimed by Paki'>tan to the south; and
                          from the Eastern Terminus, the boundary claimed by India takes off
                          to the south-west while the boundary claimed by Pakistan turns south-
                          east.
                                Both parties agree that before Independence the boundaries between
                          the Province of Sinct, on the one hand, and one or more of the Indian
                          States on the other hand, were conterminous. Therefore, in the dis-
                          puted region, apart from India and Pakistan, there is no other State
                          that does or could have sovereignty. Them is between India and
                          Pakistan a conterminous boundary today, whether or not there was at
                          all times a conterminous boundary between Sind and the Indian States.
                               Pakistan contends that, should the Tribunal find that the Province
                          of Sind and the Indian States were not fully conterminous, then the
                          area between Sind and these ~tates would be an 'undefined area' falling
                          outside the scope of the Indian Independence Act, 1947. In such an
                          event, the conterminous boundary between India and Pakistan would
                          have to be determined by the Tribunal on the basi~ of rules and princi-
                          ples applicab~e in such circumstances.
                              Pakistan adds that the evidence produced l.Jy it in this case is m
                          support of its principal submission, although some of it could also h<>
                          used in support of its alternative submission.
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     20-9 Filed 08/14/21 Page 10 of 42
               Page 9       Friday, August 13, 2021



~cccc®
               Printed For: Mr. Wayne Page
               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
!ONLINE;:'
  -
True Prinf


                   408                                                   SUPREME COURT CA.SES                                                                [1970

                                  Both parties agree that the Rann was not a 'tribal area' as defined
                             in Section 311 of the Government of India Act, 1935.
                                  Each party states that the boundary claimed by it is the traditional,
                             well-established and well-recognised boundary.''
                        11. Pakistan thus claimed in addition to the establishment of a median
                  ,line roughly along the 24th parallel, what it called 'the upper lands in dispute'
                   and the north-western part of it which it called 'the jutting triangle.' These
                   included Dhara Banni, Chhadbet, Pirol Valo Kun, Kanjarkot, Vighokot
                   and Sarfbela and these were said to be not part of the Rann. India on the
                   other hand stated that the Rann means the Rann lying to the east of the
                   vertical line and to the south of the horizontal line as depicted in Map A.
                   Pakistan maintained that the Rann lay to the east of what was once known
                   as the Khori river and that the lands were part of Sind and referred to the
                   same as 'the delta lands'.
                       12. The above in brief is the outline of the dispute as }?resented to the
                  Tribunal. Although the award of the Tribunal is before us 1t was necessary
                  to make this brief mention because we are required to 1·each a decision whether
                  this was a clear case of cession of territory following the award, which it is
                  claimed makes it incumbent for the executive authority in India to obtain
                  the approval of Parliament · by suitable amendment of our Constitution,
                  before effectuating the award.
                       13. The Tribunal was not unanimous in its decision. Judge Ales Behler
                   accepted almost in its entirety the claim of India. Ambassador Nusrollah
                   Entezam upheld the Pakistani claim. The Chairman then delivered his
                   opinion. On the propounding of his opinion Amba'isador Entezam gave his
                   opinion as follows :
                                      Opinion of M1·. Entezam :
                                   ''In an early stage I considered that Pakistan had made out a clear
                             title to the northern half of the area shown in the Survey Maps as the Rann.
                             I have now had the advantage of reading the opinion of the learned
                             Chairman, and in the light of it I concur in and endorse the judgment
                             of the learned Chairman."
                   The Tribunal thereupon ruled thus :
                                 "The alignment of the boundary described in the opm10n of the
                             Chairman and endorsed by l\fr. Entezam has obtained th<' required
                             majority. It is therefore the boundary detetmined by the Tribunal."
                   The Chairman prefaced his conclusions by observing :
                                  "For the reasons now given, and with due regard to what is fair
                             and reasonable as to details I conclude on the great issue before me that
                             the boundary between India and Pakistan lies as follows      Refe1·ence is
                             made here to the Award Map (Map C). Because of the imprecise
                             topographical features in the region and the impossibility of exactly
                             delimiting many acts of State authority, the bounda1·y must sometimes
                             be represented by approximate straight lines."
                        1•. The Chairman then indicated the exact location of the houndarv
                   determined by hi~ which was also delineated by him on the Map C. Th~
                   new boundary begins at the northern tip of the Khori Creek and afte1· goii1g
                   straight up north reaches the maia land of Sind and then follows roughly
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     20-9 Filed 08/14/21 Page 11 of 42
               Page 10       Friday, August 13, 2021
               Printed For: Mr. Wayne Page


~rr;~®
               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -
!ONLINEf
True Prinf


                 (3)s.c.c.]            KAOANBHAI ISHWARBHAI                         v.   UNION OF INDIA              (Hidayatullah, C. :J.)                    409

                 the configuration of the land till it comes south of Rahim ki Bazar. It thus
                 follows Erskine's Survey. Thereafter instead of following the mainland it
                 dips to the south-east just south of Sadariajagot and then goes up north-west
                 to join the mainland and to (ollow the boundary symbols. In ·the triangle
                 so formed is situated the Kanjarkot area which is- the first limb of the disputed
                 territory brought to the fore before us. After following the line of the main-
                 land and the existing boundary symbols, the new b~undary again dips to
                 the south-east to a point a little north of the 24th parallel and runs parallel
                 to it thus embracing Dharabanni and Chhadbet to Pakistan. Thereafter it
                 goes north to join the mainland of Sind again and follows the boundary
                 symbols which it follows till it reaches the Nagar Parkar area. This is a kind
                 of a peninsula jutting to the sbuth. On the west and east sides of Nagar
                 Parkar there are two narrow but deep inlets. The new boundary instead
                 of running along the banks of the inlets jumps across the two inlets at their
                 southern extremities, thus including them in Pakistan. The inlets, therefore,
                  are the fourth and fifth limbs of the disputed territory of India which the
                 petitioners claim has heen lost to India by the Award. The new boundary
                 thence proceeds along the mainland till it reaches the demarcated boundary
                 at the Jodhpur end from where the boundary is not in dispute just as the
                 boundary from Sir Creek to Khori Creek has not been in dispute.
                      15. In drawing up the border the Tribunal based itself on much histo-
                 rical matter and old maps. In the opinions of Judge Ales Behler and the
                 Chai1·man {Ambassador Entezam concurring with the Chairman) this his-
                 torical material has been differently interpreted but we are not concerned with
                 it. The reference was also not decided as a cartographic dispute. It was
                 settled by an ad hoc award. No special reasons were given by the Chairman
                 why he included 350 square miles in Pakistan when he dipped the boundary
                 to the south into the Rann of Kutch except when he came to consider the
                 question of the two inlets on the two sites of Nagar Parkar. In this connec-
                 tion he observed :
                                 "The two deep inlets on either side of Nagar Parkar will constitute
                            the territory of Pakistan . Already in 1855, the Deputy Commissioner
                            of Thar Parkar pointed out that if these inl~ts were to be considered
                            Kutch territory,
                                 (a) glance at the map will show that Parkar would be a peninsula
                                        almost entirely surrounded by Kutch territory. The Kutch
                                        State could erect fortifications and establish Customs houses at
                                        places situated many miles within the district for instance, close
                                        to Veerawah, or on some of the roads which, crossing inlets
                                        of the Rann, lead from one part of this district to anothe1·."
                                                                                          (Pak. Doc. B-9).
                       16. In my opinion it would he inequitable 10 recognise these inlets as
                  foreign territ01 y. It would he conducive to friction and conflict. The
                  paramount consideration of promoting peace and st,ll>ility in this region com-
                  pels the recognition and confirmation that this territory also be regarded
                  as such. The points where the boundary will thus cut off ~he two inlets are
                  these
                                  "At the western inlet, the boundary will le.we the bound_ary sym-
                             bols indicatei! on Indian 1fap B-34 at the point marked thereon as '26',
                             more precisely where the cart track is indicated as departing from the
                             edge of the Rann in a south-easterly direction. This point is indicatt>d
                             as Point 'L' on ~fap C on the oihet side of the inlet, the point will be
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     20-9 Filed 08/14/21 Page 12 of 42
               Page 11       Friday, August 13, 2021
               Printed For: Mr. Wayne Page
               SCC Online Web Edition: http://www.scconline.com
fgj(D<C_®      TruePrint™ source: Supreme Court Cases
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -
!ONLINEf
True Prinf


                 410                                                    SUPREME COURT CASES                                                                 [1970

                            that where the camel track is indicated on Indian Map B-34 to reach
                            the edge of the Rann; that point is indicated as point 'M' on Map
                            C. Between points 'L' and 'M', the boundary shall be a straight
                            line.
                                  The boundary will cross the eastern inlet at its narrowest point in
                            a straight line between points 'N' and 'C' marked on Map 'C'.
                 In straightening the line to avoid a jagged boundary the Chairman gave
                 the following reasons :
                                 "The boundary marked by symbols along the outer edges of ' the
                            peninsula of Nagar Parkar and up to the Eastern Terminus is a jagged
                            one. As such it is unsuitable and impracticable as an international
                            boundary. The boundary shall accordingly lie in conformity with the
                            depiction on Map C between the outer points on jutting-out tongues
                            of land from point 'M' and until the Eastern Terminus, marked as
                            'ET' on Map C.
                                At no point between the two Terminii shall the alignment of the
                           boundary as above described be such as to include in India territory
                           not claimed by India, as defined by the depiction India's claim line on
                           Map A.
                                 It might be added that the boundary proposed by me for the grea-
                            ter part of its length roughly coincides with the boundary proposed by
                            my learned colleague, Mr. Bebler."
                       17. This in brief is the decision of the Tribunal.                                                     We now proceed to
                  the consideration of the matters before us.
                        18. There are seven parties before us seeking to restrain the Government
                  of India from making over the area.,. of Kanjarkot, Dharabanni, Chhadbet
                  and the two inlets to Pakistan by sheer executive act and insist that the neces-
                  sary change c~n only be effected by a constitutional amendment of the terri-
                  tories of India as indicated in the Constitution. It may be pointed Qut that
                  none of the petitioners contends that the Award should be rejected. Thjs
                  is as it should be. India was voluntarily a party to an agreement pledging
                  its honour. to respect the Award. According to J. H. Rolston (International
                  Arbitrations from Athens to Locarno) pacific settlement of international dis-
                  putes through a binding award on the basis of an undertaking voluntarily
                  accepted is founded on the same principles as are to be found in the concept
                  of Arbitrations in Municipal Law. The history of such arbitrations begins
                  in modern times from the Jay Treaty between Great Britain and the United
                  States of America of 19th November, I 794, to settle the boundary disputes after
                   Independence in I 776 through Mixed Commissions. The Commis~ions settled
                   the exact position of the Sainte Croix River and the decision was regarded by both
                   sides "as final and conclusive so that the same shall never thereafter be called
                  in question or made the subject of dispute or difference between them".
                   The rules of such arbitrations were settled by the Alabama Arbitrations in 1871
                   and the basis of the rules is the maxim Pacta Sunt Servanda. Indeed the
                   Hague Convention of 1907 (Article 37) contained the rule:
                                      ~ecoUJlle to arbitration implies an engagement to submit loyally
                             to Awards."
                      19. There have been innumerable arbitrations between nations. Several
                  books contain surveys of these arbitrations and awards. Stuyt lists 407 bet-
                  ween 1794 and 1938 and writers like Moore, La Fontaine, LapradeHe, Darby,
               Case 1:21-cv-00396-RJL
                SCC Online Web Edition, Copyright ©Document
                                                   2021     20-9 Filed 08/14/21 Page 13 of 42
                 Page 12       Friday, August 13, 2021
                 Printed For: Mr. Wayne Page


~cccc®
!ONLINE;"
  -
                 SCC Online Web Edition: http://www.scconline.com
                 TruePrint™ source: Supreme Court Cases
                 -----------------------------------------------------------------------------------------------------------------------------------------------------------

True Print'"

                  (3)s.c.c.]             IIA.GANBHAJ ISHWAUHAI r,. UNION OF INDIA                                        (Hidayatullah, C.               J.)       411

                  etc. have made other compilations, the most complete being by Moore.
                  Nantwi brings the list down to 1967 and also lists separately the awards
                  which were not complied with. An examination of such awards only reveals
                  that generally an award is not accepted when the terms 0£ submission are
                  departed from or there are fatal omissions, contradictions or obscurities or the
                  arbitrators substantially exceed their jurisdiction. None of these factors obtains
                  here. Since the award has been accepted by our Government it is binding.
                  The parties also do not want that it be rejected. The only question raised
                  in these matters is how it is to be implemented.
                       20. Before we deal with the problem we wish to say something about
                  the standing of the petitioners since it appears to us that most of them have
                  no direct interest to question the action of Government or to raise any con-
                  troversy regarding the implementation of the Award.
                       2.l. Before the hearing commenced we questioned each petitioner as
                 to the foundation of his claim. We discovered that most of the petitioners
                 had no real or apparent stake in the areas now declared to be Pakistan terri-
                 tory. These persons claim that they had and still have the fundamental rights
                 guaranteed to them by Article 19(1)(d),(e) and (j), that is to say, the right
                 to travel, to reside or settle down, or to acquire, and hold property in these
                 areas. None of them has so far made any move in this direction but their
                 appTehension is that they will be deprived of these rights in the future.
                 This, in our judgment, is too tenuous a right to be noticed by the Court in
                 administering the law and still less in enforcing fundamental · rights. When
                 we communicated our view at an earlier hearing, some more petitioners came
                 forward. Mr. Madhu L.imaye puts forward the supporting plea that he had
                 attempted to penetrate this area to reconnoitre possibilities for settlement,
                 but was turned back. In this way he claims that he had attempted to exer-
                 cise his fundamental rights and they were infringed. Another party claimi
                 to have had a lease of grass lands some ten years ago in this area and he is
                 now to be deprived of the rights to obtain a similar lease. Lastly, one of
                 the parties puts forward the plea that he lives in the adjoining territory and
                 thus has interest in the territories proposed to be ceded to Pakistan. These
                 petitioners too have very slender rights, if at all. The only person who can
                 claim deprivation of fundamental rights is Mr. Madhu Limaye, although in
                 his case also the connection was temporary and almost ephemeral. However,
                 we decided to hear him and as we were to decide the question we heard
                 supplementary arguments from the others also to have as much assistance
                 as possible. But we are not to be taken as establishing a precedent for this ··
                 Court which declines to issue a writ of mandamus except at the instance of
                 a party whose fundamental rights are directly and substantially invaded or
                 are in imminent danger of being so invaded. From this point of view we
                 would have been justified in dismissing all petitions except perhaps that of
                 Mr. Madhu Limaye. We may now proceed to the consideration of the rival
                 contentions.
                      22. The petitioners attempt to establish that this territory is a part of
                 India and has always l>een so from the establishment of the two Dominions,
                 that India has exercised effective administrative control over it and that giving
                 up a claim to it involves, a cession of Indian territory which can only be
                 effected by a comtitutional amendment. As to the details of the steps which,
                 in the petitioners' view establish these facts, we shall come later. This in
                 very brief is the gist of the petitioners' case. The reply on behalf of the
                 Government of India is equally btjef. It is that no cession of territory is
                 involved. Since the boundary was always uncertain owing to the shifting
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     20-9 Filed 08/14/21 Page 14 of 42
               Page 13       Friday, August 13, 2021
               Printed For: Mr. Wayne Page
               SCC Online Web Edition: http://www.scconline.com
[gj(C<D_®      TruePrint™ source: Supreme Court Cases
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -
!ONLINE;:'
True Prinf


                 412                                                    SUPREME COURT CASES                                                                 [1970

                  nature of the sea and sands and that the effective administrative control
                  amounted to no more than establishing a police outpost with a personnel
                  of 171 persons for watch and ward and that too after the exchange of Diplo-
                  matic Notes began and that the dispute concerns the settlement of boundary
                  which was uncertain. It is thus contended that the true areas of Pakistan
                  and India have now been demarcated without cession of what may be called
                  undisputed Indian Territory. According to the Government of India the
                  Award itself is the operative treaty and afte:r demarcation of the boundary it
                  will only be necessary to exchange letters recognising the established border.
                  The case lies within this narrow compass.
                       23. Before we deal with the points in dispute and the materials relied
                  upon by the rival parties in support thereof we wish to say a few words on
                  the implementation of treaties in general and arbitration awards in boundary
                  disputes in particular. The practice of countries is different but the diverse
                  possible approaches to the question appear from an examination of the practice
                  obtaining in the United States, France, the United Kingdom and in British
                  India. An examination of these practices will enable us to see how the
                  matter is to be viewed in this case and in the context of our Constitution and
                  the existing rulings of this Court.
                       2-i. A treaty really concerns the political rather than the judicial wing
                  of the State. When a treaty or an award after . arbitration comes into exis-
                  tence, it has to be implemented and this can only be if all the three branches
                  of Government to wit the Legislature, the Executive and the Judiciary, or
                  any of them, possess the power to implement it.. If there is any deficiency
                  in the constitutional system it has to be removed and the State must equip
                  itself with the necessary power. In some jurisdictions the treaty or the
                  compromise read with the Award acquires full effect automatically in the
                  Municipal Law, the other body of Municipal Law notwithstanding. Such
                  treaties and awards are 'self-executing'. Legislation may nevertheless be
                  passed in aid of implementation but is usually-not necessary.
                       25. In the United States of America a treaty concluded with a foreign
                  State by the President of the United States alone, without the c9nsent of the
                  Senate, is not, according to their Constitution, binding upon the Nation and
                  the foreign power derives no rights under it (See Mc Nair : Law of Treaties,
                  page 80, quoting from Crandall : Treaties, Making and Enforcement, Chapter
                  XIV). A.,, Chief Justice Taft puts it: A treaty is the supreme law and a
                  treaty may repeal a statute and vice versa. It is only when the terms of a treaty
                  require that a law must be passed that it has to be so passed : Fosler v. Niel-
                  sen.1 See also Dickinson: Law of Nations 1057.
                        26. The position regarding the United States is quite clear. In other
                   nations different practices exist. In the French Constitution of the 4th
                   October, 1958, (Title VI) Article 52 enables the President to negotiate and
                   ratify treaties and he is informed of the negotiation of any international agree-
                   ment not subject to ratification. Article 53 names the treaties that require
                   ratification by law. They, inter alia, involve the cession, exchange or addi-
                   tion of territory. They take effect only after having been ratified or approved.
                   No cession, exc.hange or addition of territory is valid without the consent
                   of the populations concerned. However it is not laid down how consent is
                   to be ohtainecl. T1•eati1:s or agreements regularly ratified .or approved have,
                   from the time of publication, an authority superior to that of laws, provided,
                      i.    2 Peters 253.
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     20-9 Filed 08/14/21 Page 15 of 42
               Page 14       Friday, August 13, 2021



~cccc®
               Printed For: Mr. Wayne Page
               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
!ONLINE;:'
  -
True Prinf


                  (3,..o.c.]           MAGANBHAI ISHWARBHAI                          v.   UNION OF INDIA              (Hidayatullah, C.              :J.) 413
                  in. the case of each agreement or treaty, .that it is applied also by the other
                  patty (Article 55).    If the Constitutional Council consulted by the President
                  ot the Republic,   the Prime Minister or the President of either assembly, has
                  declared that an international obligation includes a clause contrary to the
                  Conatitution, authorisation to ratify or approve it may be accorded only
                  after revision of the Constitution (Article 54). The Constitution thus makes
                  provision for all contingencies. Even though the Kings of France had power
                  expressly conferred by the Constitutional Charter of 1830, the French jurists
                  denied the jurisdiction and power to the King to cede territory.
                      27. The English practice has, like all other British Institutions, grown
                  with time. Blackstone has the following remark:
                                 "Whatever contracts he (the sovereign) engages in, no other power
                            in the kingdom can legally delay, resist or annul."
                   Kent in his Commentaries (Vol. I, Page 175, 10th Edition) says:
                                "The power competent to bind the nation by treaty may alienate the
                            public domain and property by treaty."
                  Forsyth in his Opinions gives the reason that if the Nation has conferred
                  upon its supreme executive without reserve the rig~t of making treaties, the
                  alienation is valid because it is then made by the reputed will of the Nation.
                  England, however, soon began to make a distinction between territory ceded
                  as a free gift in time of peace without a treaty and that ceded as a rernlt of
                  & war.   Forsyth asked the question whether the Crown had the power to
                  alienate British territory by treaty, not following the close of a war-as for
                  imtance, by a commercial treaty and answered that the proposition seemed
                  questionable. He observed :
                                 "I should doubt very much whether the Crown, without the au-
                            thority of Parliament, would have the legal power to cede by treaty the
                            Channel Islands to France, there having been no war, and the cession
                            not being made as part of the adjustment of a quarrel between the two
                            countries."
                  Without a treaty the power to cede territory in time of peace was always
                  denied. Forsyth cites Grotius de jure Belliect Pacis, (Volume II, c. 6, Sections
                  3-8) Puffendorf, Volume VIII, c. 12, Vattel Volume I, c. 20, Section 224, c.
                  21, Section 260, Livy Volume IV, c. 2, Section 11 and Phillimore, Part III, c.
                  14 Sections 261, 262.
                        28. At the time of the cession of East Florida to Spain Lord Lough-
                   borough maintained that the Crown possessed no prerogative to cede British
                   'ferritory to a foreign State without authority of Parliament but Lord Thur-
                   low (Lord Chancellor) said that this was based on 'the lucubrations and
                  'fancies' of foreign writers which he rejected. However Britain was then
                   at war with Spain and the cession was under a treaty of peace. In 1863,
                   the House of Commons debated the transfer of Ionian Islands. Lord Palmerston
                   observed:
                                  ''But with regard to cases of territory acquired by conquest during
                             war, and not ceded by treaty, and which are not therefore British free-
                             hold, and all possessions that have been ceded by treaty and held as
                             possessions of British Crown, there is no question that the Crown may
                             make a treaty alienating such possessions without the consent of Parlia-
                             ment."
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     20-9 Filed 08/14/21 Page 16 of 42
               Page 15       Friday, August 13, 2021



~cccc®
               Printed For: Mr. Wayne Page
               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
!ONLINEf
  -
True Prinf


                   414                                                   SUPR.EME COURT CASES                                                                [1970

                  Lord Palmerston cited the examples of Senegal, Minorca, Florida and Isles
                  of Banca. (See Hansard Part : Debates, Volume CLXIX, pages 230-231).
                  These were however cessions made by treaties of peace at the end of wars.
                        29. Lord McNair gives the settled law of modem times. According
                  to him in the United Kingdom the concurrence of Parliament must always
                  be obtained except in a very small number of cases. He opines that if the
                  Courts are required to assist in the implemmtation, a law must obviously be
                  found for Courts' act only in accordance with law. If a law is obligatory
                  obviously Parliament must have a say because no law can be passed except
                  by Parliament. However, even if a law be required, and yet the Crown
                  enters into a treaty, the Courts take the act as final unless a law stands in
                  the way. In other words unless there be a law conflicting with the treaty,
                  the treaty must stand. In this connection it is profitable to read what Lord
                  Phillimore (then Sir Robert Phillimore) said in the Parliament Belge case. 2 That
                  case was reversed on appeal in 5 P.O. 197 but on another point. See also
                  Walker v. Baird.8 As was observed by Lord Atkin in .Attorney-General for
                  Canada v. Attorney-Gen4ral for Onterio,' the position may be summed up thus :
                  there is a distinction between ( l) the formation, and ( 2) the performance of
                  the obligation. The first is an executive act, the second a legal act if a law is
                  required. The performance then has no force apart from a law that is to
                  say unless Parliament assents to it and Parliament then accords its approval
                  to the first executive act. The treaties created by executive action bind the
                  contracting parties and, therefore, means must be found for their implementa-
                  tion within the law. This is illustrated by a few examples. The Executive
                  authority in the State cannot acquire new rights against the citizens by mak-
                  ing treaties with foreign powers. Therefore whenever peace treaties involv-
                  ed municipal execution many statutes had to be passed. Again new offences
                  cannot be created by the mere fact of conventions entered into with other
                  powers. Both principles obtain in India. The Indian statute book con-
                  tains numerous examples of conventions which have led to the passing of
                  Municipal Laws. The Civil Court Manual devotes many pages to such
                  statutes, too numerous to be mentioned here and the penal law of India
                  also affords examples. One such is the law against obscenity in India which
                  was the direct result of a convention. In the United Kingdom there is almost
                  a binding convention that cession of British territory requires approval of
                  Parliament in the form of a statute but it must clearly have been the freehold
                  of Britain.
                       30. But even here parliamentary sanction is not required for cession or
                  abandonment of territory acquired previously by conquest or cession or other-
                  wise wrongly in British possession. The cases of abandonment by the Crown
                  of sovereignty over the various mandated territories are in point. Many of
                  them were given up without an Act of Parliament. The protocol respecting
                  the boundary between Tanganayika territory and the Belgian mandated terri-
                  tory of Runnda-Urandi on 5th August, 1924, involving a small territory was
                  never enacted as a law. In 1925 it was ruled that cession of territory which
                  never formed part of a self-governing dominion was a royal prerogative al-
                  though it was desirable that approval of Parliament be obtained. A giving
                  up of doubtful claims to territory is not considered to be of the same stand-
                  ing as a cession 9f territory known to be that of the Crown. The tendency
                  however is to have parliamentary sanction when British territory is ceded.
                  This is provided in the very treaty itself and it is made subject to Parliament's
                     2.    4 PD 129 on appeal 5 PD 197.                                         4.     LR (1892) AC 491.
                     3.    LR (1937) AC 326 at 347.
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     20-9 Filed 08/14/21 Page 17 of 42
               Page 16       Friday, August 13, 2021
               Printed For: Mr. Wayne Page
               SCC Online Web Edition: http://www.scconline.com
fgj(D<C_®      TruePrint™ source: Supreme Court Cases
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -
!ONLINEf
True Prinf


                 (3)s.c.c.]            MAOANBHAI ISHWARBHAI                         v.   UNION OF INDIA               (Hidayatullah, C.              J.) 415
                 approval. The present practice of the Crown is to obtain either prior sanc-
                 tion of Parliament or to seek ratification after it. This is done by laying
                 the treaty on the table of both Houses for 21 days, after which time it is
                 treated as ratified.
                      31. Although the practice since 1924 is to submit treaties to Parliament
                 by laying them on the table of the two Houses (lcnown as the Ponsonby rule),
                 there have been in the past numerous instances of treaties implemented by
                 the Crown without reference to Parliament. These exc~ptions were conn~ted
                 with circumstances of convenience and public policy that is to say to, ·~vert
                 a war, for consideration of territory or for rectification of boundaries. A few
                 examples of such action in tinu of peace may be given. In 1824 in treaty with
                 Netherlands, Great Britain ceded Sumatra and the settlement of Bencollen.
                 In 1859-60 the Bay Islands were transferred to Honduras. In 1867 in treaty
                 with Netherlands an exchange of territory took place. The Orange River
                 Territory was transferred by an Order in Council. In 1697 - by the Treaty
                 of Reyswick Hudson Bay territory was given back to the French. In 1813
                 by the Treaties of Stockholm the Island of Guadelope was ceded to Spain.
                 A cession of Mosquito Shore was made to Nicaragua. All these were in time
                 of peace and without any reference to Parliament : See Hertslett's Treaties.
                      32. In British India Section 113 of the 10:dian Evidence Act of 1872
                 created a presumption in favour of such transfer which on the issue of a noti-
                 fication was to be held by Courts to be valid . · In 1872 Scindia was given
                 the pergannah of Broach. In 1803 Pudokottah State was ceded the District
                 of Kullanelly in Tanjore. In 1806 Sambalpur was given to the Maharaja
                 of Nagpur and in 1871 Scindia was given certain villages in Jhansi. [See
                 Aitcheson's Treaties, Volume 3 (page 331)], Volume 4 (page 214) and (99)].
                 All these were without intervention of Parliament.
                      33. It will thus appear that there is no settled practice. The least
                 that can be said is that cession in time of war in the United Kingdom can
                 always be made by the Crown but in time of peace it can only be made
                 by parliamentary sanction whether obtained directly or under the Ponsonby
                 rule. In British India parliamentary sanction was not necessary. In Damo-
                 dar Gordhan v. Deoram Kar,ji,5 it was laid down that :
                                 "The general and abstract doctrine laid down by the High Court
                            at Bombay that it is beyond the power of the British Crown without
                            the consent of the Imperial Parliament to make a cession of territory
                            within the jurisdiction of any of the British Courts in India, in time
                            of peace, to a foreign power, is erroneous."
                      3-i. The question is one of domestic as well as International Law and
                 we have been at pains to set down the practice of some countries and that
                 obtaining in British India before dealing with this problem in the light of
                 our Constitution ancj the facts obtaining here. It will appear from the other
                 analysis that the United States of America and the French Constitutions have
                 a clear guidance on the subject. In England, as no written Constitution
                 exists, difference is made between treaties of peace when the Crown acts
                 without obtaining the approval of Parliament and cession in peace time when
                 such approval must be had. But even so a distinction is made in the case
                 of Bl'itish possessions al>road and the United Kingdom. Again a difference
                 is made in cases involving minor changes where boundaries have to be ~cer-
                 tained and adjusted. In British India advantage was taken of Section 113 of
                    5.     LR (1876) l AC 332.
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     20-9 Filed 08/14/21 Page 18 of 42
               Page 17       Friday, August 13, 2021
               Printed For: Mr. Wayne Page
               SCC Online Web Edition: http://www.scconline.com
[gj(C<D_®      TruePrint™ source: Supreme Court Cases
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -
!ONLINE;:'
True Prinf


                 416                                                   SUPREME COURT CASES                                                                  [1970

                 the Evidence Act in cases of cessions to Native States, Prince or Ruler. That
                 section is now obsolete and has been omitted in Burma and Ceylon but is
                 still borne on our statute, although no longer required. We may now pass on
                 to the Indian Constitution and the facts of this case to see how it views this
                 matter.
                       35. The Constitution did not include any clear direction about treaties
                 such as is to be found in the United States o{ America and the French Cons-
                 titutions. Article l of the Constitution defined the territory of India. It
                 provides that India shall be a Union of States. In the Constitution as origi-
                 nally enacted First Schedule classified States as A, B, C and D. After the
                 Seventh Amendment in 1956 it is now provided that the States and the terri-
                 tories thereof shall be as specified in the First Schedule. Clause (3) of the
                 First Article was also amended by the Seventh Amendment but as the
                 amendment is not material we may read here that clause as it is today. It
                 reads:
                                "(3) The territory of India shall comprise-
                                    (a) the territories of the States ;
                                    (b) the Union territories specified in the First Schedule; and
                                    (c) such other territories as may be acquired."
                 Article 3 enables Parliament by law to alter the boundaries of the existing
                 States and it includes the power (b) to increase the area of any State (c) di-
                 minish the area of any State or to alter the name of ;my State. Then there
                 are items Nos. 14 and 15 in the Seventh Schedule which provide as follows :
                                "14. Entering into treaties and agreements with foreign countries
                            and implementing of treaties, agreements and conventiom; with foreign
                            countries.
                                     15.       War and peace."
                  These entries enable laws to be enacted on these topics. They are to be read
                  with Article 253 which occurs in Part XI (Relations between the Union and
                  the States) Chapter I (Legislative Relations) and is headed Distribution of
                  Legislative Powers. It provides :
                                  "253. Notwithstanding anything in the foregoing provisions of
                             this Chapter, Parliament has power to make any law for the whole or
                             any part of the territory of India for implementing any treaty, agree-
                             ment or convention with any other country or countries or any decision
                             made at any international conference, association or other body."
                  In point of fact it addt nothing to the Legislative Entries 14 and 15 above
                  quoted but confers exclusive power of law-making upon Parliament. As the
                  marginal note correctly represents the idea underlying the article it may be
                  read-Legislation for giving effect to International agreements and the article
                  only says that Parliament is the authority to make such laws. In addition
                  to these provisions we must also take into account Article 73( I) which lays
                  down the executive power of the Union. It reads :
                                  "7'J. (I) Subject to the provisions of this Constitution, the execu-
                             tive power t,f the Union shall extend-
                                       (a) to the matters with respect to which Parliament has power
                                  to make laws; and
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     20-9 Filed 08/14/21 Page 19 of 42
               Page 18       Friday, August 13, 2021



~cccc®
               Printed For: Mr. Wayne Page
               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
!ONLINE;:'
  -
True Prinf


                  (3)s.c.c.]            MAGANBHAI ISHWARBHAI                         v.   UNION OF INDIA               (Hidayatullah, C.              J.)       4-17

                                          (b) to the exercise of such rights, authority and jurisdiction as
                                     are exercisable by the Government of India by virtue of any treaty
                                     or agreement :
                                 Provided that the executive power referred to in sub-clause (a) shall
                            not, save as expressly provided in this Constitution or in any law made
                            by Parliament, extend in any State to matters with respect to which the
                            Legislature of the State has also power to make laws.''
                       36. The question is if a law and/or a constitutional amendment is neces-
                  sary for implementing the Award.
                       37. Before we deal with the facts of the case before us and the argument
                  for and against executive action we may con,ider here a few cases of this
                  Court in which a problem of cession of Indian Territory had previously arisen
                  because both sides seek to apply those cases to the facts here.
                       38. It is convenient to view these cases in the order in which they were
                  decided. In Midnapore z,mindary Co. Ltd. v. Province of Bengal and Others, 8
                  this question was not directly in issue. There were observations which are per-
                  tinent and must be borne in mind.
                       39. It was observed that disputes as to boundaries between two indepen-
                  dent States cannot be the subject of enquiry of Municipal Courts exercising j uris-
                  diction in either State. The Federal Court relied upon the statement of the law
                  by Oppenheim, (International Law, 7th Edition, Volume I, page 4-08) that
                  "State territory is an object of the Law of Nations, because the latter recog-
                  nises the supreme authority of every State within its territory". The Federal
                  Court quoted with approval the dictum of Farwell, J., in Foster v. Globe Venture
                  Syndicate Ltd., 7 which reads :
                                 "Sound policy appears to me to require that I should act in union
                            with the Government on such a point as that. Assuming that the
                            Foreign Office have already satisfied themselves that the territory in
                            question is within the dominion 0£' Morocco, and have applied
                            to the Sultan of Morocco for redress in any given matter, it would
                            surely be improper that I, sitting here as a Judge of the High Court,
                            should, in the face of that act of Her Majesty, hold a.s a matter of fact
                            that the territory in question was not within the dominion of the Sultan
                            of Morocco. I should be contravening the act of Her Majesty acting as
                            a Sovereign in a matter which is within the cognizance of Her Majesty's
                            Foreign Office."
                  This statement of the law had the full approval of Viscount Finlay in Dutt Deve-
                  lopment Co. v. Kilantan Go1.1ernment/' where consultation between Court and
                  Government was advocated. This case does not help us to solve the problem
                  but it shows that Municipal Courts should be slow to interfere.
                       40. A similar question like the present arose In re ; The Berubari Union and
                  Exchange of Encla1Jes, 11 on a reference by the President of India to this Court
                  of certain questions concerning the Berubari Union and the exchange of certain
                  enclaves. As a result of the Radcliffe Award dated 12th August, 194-7,
                  Berubari Union was included in West Bengal and was treated as such. Cer-
                  tain boundary disputes having aris~n from interpretation of the Radcliffe
                  a'ward, the two Dfiminions referred the dispute to another Tribunal presided
                     6. (1949) FLJ 139: 1949 FCR 309.                                            8.     LR (1924) AC 797.             .
                     7. LR ( 1909) Ch 811.                                                       9.     (1960) SCJ 933 : (1960) 3 SCR 250.
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     20-9 Filed 08/14/21 Page 20 of 42
               Page 19       Friday, August 13, 2021



~cccc®
               Printed For: Mr. Wayne Page
               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
!ONLINE;:'
  -
True Prinf


                 418                                                    SUP.REME COU.RT CA~ES                                                               [1970

                 over by Lord Justice Algot Bagge for decision. The Bagge Tribunal gave
                 its award on 26th January, 1950. Subsequently the question of Berubari
                 Union was raised by Pakistan in 1952 and on 10th September, 1958, the
                 Prime Ministers of India and Pakistan entered into an agreement between East
                 and West Bengal, which involved transfer of Berubari Union to Pakistan.
                 Simultaneously an agreement to exchange certain enrlaves took place also.
                 This is known as the Inda-Pakistan Agreement. Section 290 of the Govern-
                 ment of India Act, 1935, had provided that His Majesty could by Order in
                 Council increase or diminish the area of any Province or alter the boundary
                 of any Province and the Extra-Provincial Jurisdiction Act of 1947 gave the
                  necessary power in that behalf. The question arose whether the inauguration of
                  the Constitution had led to any change. These questions were referred to
                  this Court by the President. They were :
                                         " ( 1) Is any legislative action necessary for the implementation
                                    of the agreement relating to Berubari Union ?
                                         (2) If so, is a law of Parliament relatable to Article 3 of the
                                    Constitution sufficient for the purpose or is an amendment of the
                                    Constitution in accordance with Article 368 of the Constitution ne-
                                    cessary in addition to or in the alternative ?
                                         (3) Is a law of Parliament relatable to Article 3 of the Constitu-
                                    tion sufficient for implementation of the agreement relating to Ex-
                                    change of Enclaves or is an amendment of the Constitution in
                                    accordance with Article 368 of the Constitution necessary for thf>
                                    purpose, in addition to or in the alternative?"

                   This Court gave the following answers
                                    "Question l .              Yes.
                               Question 2. (a) A law of Parliament relatable to Article 3 of the
                            Comtllution would be incompetent ;
                                 (b) A law of Parliament relatable to Article 368 of the Constitution
                            is competent and necessary;
                                 (c) A law of Parliament relatable to both Article 368 and A1·ticle 3
                            would be necessary only if Parlia'l1ent chooses first to pass a law amend-
                            ing Article 3 as indicated above; in that case, Parliament may have to pass
                            a law on those lines under Article 368 ana then follow it up with a law
                            relatable to the amended Article 3 to implement the~ agreement.
                                     Question 3.            Same as answers (a), (b) and (c) to Question 2."
                  The contention 011 behalf of the Union was that the Indo-Pakistan Agreement
                  regarding Berubari Union only ascertained and deliueatt>d the exact boundary
                  and did not involve alteration of krritoriul limit.~ of India or alienation or
                  cession of Indian territory. The exchange of enclaves was also described as
                  a part of the general and broader agreement al;out Berul>ari Union and
                  incidental to it. According to the Union Government the Inda-Pakistan
                  Agreement C"ould be implemented by ex<>cutive action alone without Parlia-
                  mentary legislation whe thel wich or without a cnnst itutional amend-
                  ment. Reliance w~s placed on the obsl.'rvations of !\[ukhl'rjee, C. J., in Rai
                  Sahib Ram Jawa_)'a Kapur v. The State of Punjab,1° where dealing with the limits
                   10.     (1955) SCJ 504: (1955) 2 MLJ SC 59: (1955) 2 SCR 225 .
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     20-9 Filed 08/14/21 Page 21 of 42
               Page 20       Friday, August 13, 2021



~cccc®
               Printed For: Mr. Wayne Page
               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
!ONLINE;:'
  -
True Prinf


                  (3)s.c.c.]            MAOANBHAt ISHWARBHAI                         v.   UNION OF INDIA               (Hidayatullah, C. ].)                    419

                 within which the Executive                                  Government can function, the learned Chief
                 Justice said :
                                 "That the executive function comprised both the determination of
                            the polic:y as well as the carrying it into execution.  This evidently in-
                            cludes the initiation of legislation, maintenance of order, the promotion
                            of social and economic welfare, the direction of foreign policy, in fact
                            the carrying on or supervision of the general administration of the
                            State."
                      41. The Court posed the question whether the Inda-Pakistan Agree-
                 ment had purported to settle a boundary dispute or to divide the disputed
                 territory half and half. The Court found the latter as there was no attempt
                 in the said Agreement to read or interpret the Awards previously given in that
                 dispute. This Court rejected the contention that it was a pure ascertainment
                 of boundary between the two countries. On the other hand,_,the Inda-Pakistan
                 Agreement ceded territory of-India to Pakistan. This conclusion was reached
                 in respect of the Berubari Union as well as the enclaves. Since the Berubari
                 Union was treated after the two Awards as part of India its cession would have
                 altered the content of Entry 13 of the First Schedule to the Constitution and
                 an amendment was held necessary.       Once the argument that this was a case
                 of marking a boundary on the surface of the earth was rejected this Court con-
                 sidered the steps necessary to make cession of Indian territory. As a result
                 the 9th Amendment to the Constitution was enacted from 28th December,
                 1960.
                        42. The matter came again in another form before this Court in Ram-
                  ki.shore Sen and Others v. Union of India, 11 which is known popularly as the
                  Berubari II case (supra). It was a writ petition filed in the Calcutta High Court
                  and the appeal was brought to this Court.     It was filed by six residents of the
                  District of Jalpaigul'i. The complaint was that the village of Chilhati (among
                  others) was being transferred to Pakistan as a result of the agreement between
                  India and Pakistan and the action was illegal. The main point argued in the
                  petition was that Chilhati was not covered either by the Inda-Pakistan Agree-
                  ment or the 9th Amendment. According to those petitioners it was ndt.., com-
                  petent to transfer Chilhati without first amending the Constitution. The' -case
                  before the High Court and in this Court was that a part of Chilhati village
                  situated in Debiganj Police Station was a part of Chilhati in Jalpaiguri
                  District. This Court observed :
                                  "There is no doubt that if a small portion of land admeasuring about
                             512 acres which is being transferred to Pakistan is a part of Chilhati situa-
                             ted within the jurisdiction of Debiganj Thana, there can be no valid
                             objection to the proposed transfer. It is common ground that the village
                             of Chilhati in the Debiganj Thana has been allotted to Pakistan; and
                             it appears that through inadvertence, a part of it was not delivered
                             to Pakistan on the occasion of the partition which followed the Radcliffe
                             Award.     It is not surprising that in dividing territories under the
                             Radcliffe Award, such a mistake should have occurred ; but it is plain
                             that what the respondents now propose to do is to transfer to Pakistan the
                             area in ques~ion which really belongs to her."
                  It was then contended that even though that part ought to have been originally
                  transferred to Pakistan under the Radcliffe Award, it having become part of India
                  could not be ceded without the procedure laid down in Berubari I case (supra)
                    11.    (1966) l SCR 430.
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     20-9 Filed 08/14/21 Page 22 of 42
               Page 21       Friday, August 13, 2021



~cccc®
               Printed For: Mr. Wayne Page
               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
!ONLINE;:'
  -
True Prinf


                 4-20                                                      SUPREME COURT CASES                                                              [1970

                 As this portion was being administered as part of West Bengal under Entry 13
                 in the First Schedule it was part of the territory which immediately before the
                 commencement of the Constitution was West Bengal. This Court observed :
                                ''It is true that since this part of Chilhati was not transferred to
                            Pakistan at the proper time, it has been regarded as part of West Bengal
                            and administered as such. But the question is : does this fact satisfy the
                            requirement of Entry I 3 on which the argument is based ? In other
                            words, what is the meaning of the clause 'the territories which were being
                            administered as if they formed part of that Province'. ; what do the
                            words 'as if' indicate in the context?"
                 Explaining the phrase 'as if they formed part of that Province' this Court
                 looked into the history of this Province. Clauses (a) and (b) of Section 290-A
                 of the Government of India Act, 1935, may be reproduced :
                                "Administration of certain Acceding States as a Chief Commissioner's
                           Province or as part of a Governor's or Chief Commissioner's Pro- ,
                           vince-( l) Where full exclusive authority, jurisdiction and powers for ·
                           and in relation to governance of any Indian State or any group of such
                           States are for the time being exercisable by the Dominion Government,
                           the Governor-General may by order direct-
                                         (a) that the State or the group of States shall be administered
                                    in all respects as if the State or the group of States were a Chi~f Com-
                                    missioner's Province; or
                                         (b) that the State or the group of States shall be administered
                                    in all respects as if the State or the group of States formed part
                                    of a Governor's or a Chief Commissioner's Province specified in
                                    the Order."
                The Court concluded thus :
                                 '•In view of this constitutional background, the words 'as if' have
                           a special significance. They refer to territories which originally did not
                           belong to West Bengal but which became a part of West Bengal by
                           reason of merger agreements. Therefore, it would be impossible to hold
                           that a portion of Chilhati is a territory which was administered as if it
                           was a part of West Bengal. Chilhati may have been administered as
                           a part of West Bengal ; but the said administration cannot attract the
                           provisions of Entry 13 in the First Schedule, because it was not adminis-
                           tered as if it was a part of West Bengal within the meaning of that entry.
                           The physical fact of administering the said area was not referable to any
                           merger at all ; it was referable to the accidental circumstance that the said
                           area had not been transferred to Pakistan as it should have been. In other
                           words, the clause 'as if' is not intended to take in cases of territories which
                           are administered with the full knowledge that they do not belong to West
                            Bengal and had to be transferred in due course to Pakistan. The said clause
                            is clearly and specifically intended to refer to territories which merged with
                            the adjoining States at the crucial time, and so, it cannot include a part
                            of Chilhati that was administered by West Bengal under the circumstance
                            to which we have just referred. That is why we think Mr. Mukerjee is
                            not right in contending that by reason of the fact that about 512 acres
                            of Chilhati were not transferred to Pakistan and continued to be admi-
                            nistered by the West Bengal Government, that area became a part of
              Case 1:21-cv-00396-RJL
               SCC Online Web Edition, Copyright ©Document
                                                  2021     20-9 Filed 08/14/21 Page 23 of 42
                Page 22       Friday, August 13, 2021
                Printed For: Mr. Wayne Page


~cccc®
  -
!ONLINEf
                SCC Online Web Edition: http://www.scconline.com
                TruePrint™ source: Supreme Court Cases
                -----------------------------------------------------------------------------------------------------------------------------------------------------------

True Prinf"


                  (3)s.c.c.]            MAGANBHAI ISHWARBHAI                         v.   UN(ON OF INDIA              (Hidayatullah,            c. J.j           421

                             West Bengal within the meaning of Entry 13, Schedule I. The West
                             Bengal Government knew all the time that it was an area which belong-
                             ed to Pakistan and which had to be tranflferred to it. That is, in fact, what
                             the respondents are seeking to do; and so, it would be idle to contend
                             that by virtue of the accidental fact that this area was administered by
                             West Bengal, it has constitutionally and validly become a part of West
                             Bengal itself. That being so, there can be no question about the constitu-
                             tional validity of the proposed transfer of this area to Pakistan. What
                             the respondents are seeking to do is to give to Pakistan what belongs under
                             the Radcliffe Award."
                        43. These two cases did not really decide the point we are called upon
                   to decide. The First Beruhari case (supra) dealt with transfer of territory which
                  was de facto and de jure Indian territory and therefore as the extent of Indian
                  territories as defined in Article 1 read with the First Schedule was reduced a
                  constitutional amendment was held necessary. The second case concerned
                  territory which was de facto under the administration by India but being
                  de jure that of Pakistan, transfer of that teI'ritory which was not a part of
                  Indian territory was held not to require a constitutional amendment. Neither
                  case dealt with a boundary dispute although in the first case the case from
                  Australia was distinguished on the ground that that case concerned the demar-
                  cation of boundaries pure and simple. However it was not said that for
                  adjustment of boundaries a constitutional amendment was not required. Neither
                  case adverted to the practice of nations particulary Britain, nor attempted
                  to interpret the relation of Articles l, 253 and 73 of the Constitution read wiL~1
                  Items 14 and 15 of List I of Schedule VII. The only thin'?; that can be said
                  is that this Court leaned in favour of a constitutional amendment in all cases
                  where admitted territory of India was being ceded but not where the cession
                  was of territory of a foreign power but de facto in possession of India. On
                  which side must a border dispute fall is the question for our decision. The
                  petitioners claim that this will fall in the dictum of the First Beruhari case (supra).
                  The Union Government claims that it is analogous to the case of Chilhati in
                  the Second Beruhari case (supra).
                       ff. The quL>stion is one of authority. Who in the State can be said to
                  possess plenum dominiurn depends upon the Constitution and the nature of
                  the adjustment. As to the necessity of it, the Courts must assume it as a
                  matter of law. It is scarcely to be thought that the validity of the action can
                  ever depend upon the judgment of a court. Therefore all argument that the
                  action of Government to go to arbitration was not proper must cease. Unlike
                  the United States of America where the Constitution is defined in express
                  terms, we in our country can only go by inferences from our Constitution, the
                  circumstances and the precedents. The precedents of this Court are clear
                  only on one point, namely, that no cession of Indian territory can take place
                  without a constitutional amendment. Must a boundary dispute and its settle-
                  ment by an arbitral tribunal be put on the same footing .' An agreement to
                  refer the dispute regarding boundary involves the ascertainment and represen-
                  tation on the surface of the earlh a boundary line dividing two neighbouring
                  countries and the very fact of referring such a dispute implies that the Execu-
                  tive may do such acts 'as are necessary for permanently fixing the boundary.
                  A settlement of a boundary dispute cannot, therefore, be held to be a cession
                  of territory. It c.ontemplatcs a line of demarcation on the surface of the earth.
                  It only sc<·k'i to reproduce a line, a statutable boundary, and i.t is so fixed. Thl'
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     20-9 Filed 08/14/21 Page 24 of 42
               Page 23       Friday, August 13, 2021
               Printed For: Mr. Wayne Page


~rr;~®
               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -
!ONLINEf
True Prinf


                 422                                                      SUPREME COURT C..\SES                                                             (1970

                case is one in which each contending State ex facie is uncertain of its own
                rights and therefore consents lo the appointment of an arbitral machinery.
                Such a case is plainly distinguishable from a case of cession of territory known
                to be home territory. The argument that if power to settle boundaries be
                conceded to the Executive, it might cede some vital part of India is to
                take an extreme view of things. · The same may even be said of Parliament
                itself but it is hardly to be imagined that such gross abuse of power is ever
                likely. Ordinarily an ,1djustment of a boundary which International Law
                regards as valid between two nations, should be recognised by the Courts
                and the implementation thereof can always be with the Executive unless a
                clear case of cession is involved when Parliamentary inter-cession can be expect-
                ed and should be had. This has been the custom of nations whose Constitu-
                tions are not sufficiently elaborate on this subject.

                      45. The argument on behalf of the petitioners is intended to prove that
                 the areas of Kanjarkot, Dharabanni and Chhadbet and two inlets on either
                 side of Nagar Parkar are Indian territory. From this it follows that a constitu•
                 tional amendment as was laid down in the First Berubari case (supra) is a condi-
                 tion precedent for the implementation of the Award. The argument, therefore,
                 follows closely the reasoning in that case. It is contended that Article 1 read
                 with the First Schedule to the Constitution made Kutch into Part C State and
                 under the Second Paragraph of Part C itself its territory <somprised all territories
                 which by virtue of an order made under Section 290-A Qf the Government of
                 India Act, 1935, were immediately before the commencement of the Consti-
                 tution, being administered as if tht:y were a Chief Commissioner's Province of
                 the same name. We have shown that the meaning of the phrase 'as if they were
                 a Chief Commissioner's Province of the same name' must be understood as
                 was laid down in the Second Berubari case (supra). Learned Counsel attempted to
                 challenge that dt;cision but we consider ourselves bound by that decision. The
                 petitioners must establish that this area was a part of Kutch.
                      46. The petitioners, therefore, trace the history of Kutch.                                                                    Kutch is
                  described in the White Paper on Indian States as follows :
                                 "118. Another important State which was taken over under Central
                            administration was Kutch. This State has an area of 17,249 sq. miles
                            of which 8, 46 l miles is inhabited by a population of a little over half a
                            million. The remaining area is occupied by what is known as the
                            Rann of Kutch which is covered by water during most part of the year.
                            In view of the geographical situation of the State and the potentialities of
                            this area, the development of which will require a considerable amount
                            of money as well as technical assistance, which neither the State by itself
                            nor the State of Saurashtra with which it was possible to integrate this
                            State could provide, it was decided that the best solution for this State
                            would be to treat it as a centrally administered unit. An agreement
                            (Appendix XXIX) was accordingly signed by the Ruler on 4th May,
                            1948 and the administration was taken over by a Chief Commissioner
                            on behalf of the Dominion Government on Ist June, 1949. ''
                   This only gives the area but not the boundaries. The Kutch Merger Agree-
                   ment is like any'other merger agreement and was executed by the Maharao of
                   Kutch on 4th May, 1948. It gives no clue to the boundaries and also leaves
                   the matter at large. Immediately after Kutch was taken over by Chief Com-
                   missioner on lstjune, 1949. On 29thJuly, 1949, the States Merger (Chi~£
                   Commissioners' Provinces) Order, 1949, was p11ssed. It provided inter alia :
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     20-9 Filed 08/14/21 Page 25 of 42
               Page 24       Friday, August 13, 2021
               Printed For: Mr. Wayne Page
               SCC Online Web Edition: http://www.scconline.com
[gj(C<D_®      TruePrint™ source: Supreme Court Cases
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -
!ONLINE;:'
True Prinf


                 (3)s.c.c.]            MAOANBHAI ISHWARBHAI                         v.   UNION OF INDIA               (Hidayatllllah, C.             J.)        423

                                 "2. ( l)(c) The parts of States specified in the Second Schedule to
                            this Order shall be administered in all respects as if they were a Chief
                            Commissioner's Province, and shall be known as the Chief Commissioner's
                            Province of Kutch.''
                 The parts of States comprising Kutch were given as follows :
                                 "(i) The State of Kutch, excluding the area known as Kutchigarh
                            situate in Okhamandal.
                                (ii) The part of the United State of Saura,;;htra which i~ compri~cd
                            in the Adhoi Mahal of Morvi, comisting of the seven villages Adhoi,
                            Dharna, Gamdan, Halara, Lakhpat, Rampur and Vasatava."
                 Here again the boundaries are not mentioned.
                      4.7. All that we kn'.>W of Kutch from these documents i'> that it had an
                 area of 17,249 sq. miles of which 8,788 sq. miles were inhabited. Obviously
                 this is most inconclusive from our point of view since the White Paper_ is com-
                 pletely silent about boundaries.
                       4.8. The later history of Kutch is also not helpful. On 1st November,
                  1956, Kutch became a part of Bombay State. The States Reorganisation Act
                  referred to 'the existing State of Kutch' which did not advance matters any
                  nearer certainty than hefore. On 'st May, 1960, the Bombay Reorganisation
                  Act made the area known as Kutch a part of the Stale of Gujarat State. There-
                  fore none of these documents is of any help in determining boundaries or that
                  the disputed areas were definitely a part of India.
                       4.9. There is also no evidence of administration in Dhara Banni and Chhad-
                  bet. No revenue administration, establishment of Courts, Offices, schools,
                  etc., is proved. The Chairman found some evidence of administrative control
                  of Sind which contradictPd the Indian case. The evidence of leases was held
                  to be contradicted by other evidence. The 1957 elections show that a polling
                  station was located at Chhadbet but the voters were the personnel of the
                  Watch and Ward force. Indeed the Census. of India ( 1961) shows the same
                  171 persons who belonged to the Watch and Ward personnel. Kanjarkot had
                  almost no evidence in ir~ favour and Mr. Madhu Limaye frankly admitted this
                  fact. The other petitioners gave no evidence about it.
                       50. No doubt, Pandit Jawaharlal Nehru on 3rd March, 1956, and Shri
                  Lal Bahadur Shastri on I Ith May, 1965, a.;serted that the area belonged to
                  India but that was only a statement and cannot be h~ld t<) be of an evidentiary
                  character. We were bound to make such a statement if we were at all to lay
                  claim to it. After all the other side wa'J making a similar claim and even a
                  short skirmish also took place. This cannot be treated a-; definite evidence.
                        51. In support of the case the petitioners took us .still further back into
                   history. The definition of boundaries of Sind in 1935 by the Surveyor-General
                   was in general terms. It did not show whether Kanjarkot, Dhara Banni
                   and Chhadbet were excluded from Sind altogether. The Index                  Map
                   prepared at the time was not annexed to the Order in Council. This Index
                   Map was relied upon by Ambassador Ales Behler who gave opinion for us
                   but was not accepted by the Chairman and Ambassador Nasrollah Entezam.
                   This was probably because the Mosaic Map which is Map A on which India
                   rested the claim did not show a continuous boundary along the entire length.
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     20-9 Filed 08/14/21 Page 26 of 42
               Page 25       Friday, August 13, 2021



~cccc®
               Printed For: Mr. Wayne Page
               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
!ONLINE;:'
  -
True Prinf


                 424                                                       SUPaEME COURT CASES                                                               (1970

                 The statistical abstracts of India and Pakistan which were sought to supple-
                 ment the Map before us only give areas and not boundaries and are, there-
                 fore, inconclusive.
                       52. The claim of Kutch State in 1914 when it attempted to enlarge the
                 Rann of Kutch at the cost of Sind was not successful. A compromise was the
                 foundation of 'a friendly understanding' and not the settlement of a boundary.
                 The Macdonald line that was then determined represents the uncontested
                 portion of the boundary. It was then attempted to get a confirmation of the
                 Kutch-Sind boundary but no boundary was settled. It appears that the Rann
                 itself was treated as excluded from Kutch. Indeed the Government of Bombay
                 continued to so regard it.
                      53. The fight before the Tribunal, therefore, became a cartographic
                 tussle. Over 350 maps were exhibited by the parties and many of these maps
                 conflicted. Maps have been used in such cases but the source of information
                 on which the map is based is always doubtful and maps are contradictory.
                 One cannot go by one set only. In this view of the matter our reliance on
                 Maps B-32, 34, 35, 36, and 37 became ineffective. The disputed area was
                 about 3,500 sq. miles. Out of this about 350 sq. miles were included in Pakis-
                 tan.
                      54. We are not sitting in appeal over the Award of the Tribunal. Our
                 interpretation of the maps and facts of history is really not called for. All
                 that we can determine is whether there is concrete and solid evidence to estab-
                 lish that these areas belonged to India. If we could reach this conclusion there
                 may be something to be said applying the First Berubari case (supra). Otherwise
                 we must hold that there was a disputed boundary and this was the occasion
                 for marking out the final boundary on the surface of the earth. In our opinion
                 this is what was done. We cannot go entirely by that India pressed before
                 the Tribunal. That is only one part of the matter. The conditions existing
                 prior to the Award were :
                                (a) that there was a break of hostilities;
                                (b) that then there was a cease-fire because the dispute was to be
                                             decided by arbitration;
                                (c) that both sides put forward their claims;
                                (d) that there was no clear evidence of demarcation of a boundary
                                       acceptable to the parties now or in the past ;
                                (e) that the claim Map of India did not show a continuous boundary
                                       along all the border;
                              (f) that the area is in different State at different seasons in the year,
                                     for part of the year it is water and for the remaining part it is
                                     land. While it is the former it may be regarded as a part of the
                                     Rann and while it is land it may well be regarded as a part of
                                     Sind.
                     55. Viewed from this angle the contention in this case comes to this ;
                 Does India Cede undisputed Indian territory or is it the settlement of a disputed
                 boundary ? With regard to Kanjarkot which is to the south of Rahim ka Bazar
                 no case was made out at all except assertions that it is Indian territory in
                 which at least Mr. Madhu Limaye (who argued the case very fully and with
                 considerable ability) did not join. With regard to Dhara Banni and· Chhadbet
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     20-9 Filed 08/14/21 Page 27 of 42
               Page 26       Friday, August 13, 2021



~cccc®
               Printed For: Mr. Wayne Page
               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
!ONLINE;:'
  -
True Prinf

                (3)s.c.c.]            MAOANBHAI JSHWA.RBHAI                         v.   UNION OF INDIA                (Hidayatullah, C.              :J.)        425

                it is clear that Map A (the claim map of India) does not show the border
                from Manjeet where the boundary determined by the Tribunal leaves the
                mainland to a point just west of the point where the boundary determined by
                the Tribunal again joins the mainland. To the south of this missing boundary
                lie Dhara Banni and Chhadbet. It is, therefore, clear that at least in this part,
                India was not certain of the boundary. No doubt some other maps show a
                continuous houndary even there, but other maps negative it. In other words·
                the exact location of the boundary was an open question. Dhara Banni and
                Chhadbet are contiguous with the mainland in .some seasons although they are
                inundated at othe1· times and become indistinguishable from the Rann. In
                these circumstances the location of the boundary at the southern fringe of
                Dhara Banni and Chhadbet was no more than fixing a true boundary, accor-
                ding to the Tribunal. It was well within the terms of refereQ,ce and the decision
                being a true marking out of a disputed boundary does not amount to cession
                of these three areas so as to attract a constitutional amendment.
                     56. As regards the two inlets, their area is said to be less than 25 square
                miles. They are extremely narrow at their southern extr~mities and really
                represent deep indentations in land . At the narrow points roads run across
                them and they are Pakistan's roads. Treating the inlets as inland waters,
                the Tribunal determined the boundary in such a way as to give them to
                Pakistan. The 1·easons given by the Tribunal have been reproduced above
                by us. We cannot say that this will mean a cession of Indian territory. There
                was a genuine dispute regarding the title to these inlets whatever India may
                have thought about them. The decision of the Tribunal is a decision on a
                disputed boundary and does not attract a constitutional amendment.
                .    57. The only evidence was this area (which is otherwise uninhabited)
                was in parts occupied by an Indian security force. The existence of these
                \Vatch and Ward Officer:. or the establishment of a polling booth for them at
                election time cannot connote administration such as would make thetn territory
                of India. The Diplomatic Noles began soon after the establishment of the
                two Domininns and the occupation may have meant de facto control but
                there was no proof of de jure occupation or any other administration.
                    58. Sovereignty over an area is always a matter of inference. As Judge
               Huber puts it in the Island of Palma' s case :
                          "Manifestations of territorial sovereignty assume, it is true, different
                     forms, according to time: and spacf'. Although continuous in principle,
                     ~nvt>reignty cannot he exer~ised in fact at every moment on every point of
                     a territol'y. The inte, mittance and discontinuity compatible with the
                   • maintenance of the l'ight necessarily differ according as inhabited or unin-
                     habited regicms are involved . .. " (Award, dated 4th April, 1928, 2 Int.
                     Arb. Awards 867).
                    59 Garri~oning of an area (a point noted in the International Court of
               Justice in 1953 in the ,\Jinquiers and Ecrchos case. (ICJ Reports, page 78)
               may be one kind of evidence. But this applied to both sides. Unless they
               displayed real existence of sovereignty ovN the area, none could be said to be
               in occupation de jun:i. Hence the propounding of so many maps and documents.
               If we were sitting in appeal on the award of the Tribunal we might have form-
               ed a different opinion of the material but we are not. The fact remains that
               India undertook to be bound by the award, pledging the national honour and we
               must implement the award. The only question is as to the steps to be taken.
                    60. On the whole, therefore, we are of opinion that this reference began
               in a boundary dispute after open hostilities and was decided as such. In which
              Case 1:21-cv-00396-RJL
               SCC Online Web Edition, Copyright ©Document
                                                  2021     20-9 Filed 08/14/21 Page 28 of 42
                Page 27       Friday, August 13, 2021
                Printed For: Mr. Wayne Page


~cccc®
  -
!ONLINEf
                SCC Online Web Edition: http://www.scconline.com
                TruePrint™ source: Supreme Court Cases
                -----------------------------------------------------------------------------------------------------------------------------------------------------------

True Prinf"


                  4-26                                                      SUPRl!tMB COURT CAIES                                                             (1970

                  case it cannot be said that there will be a cession of Indian territory and the
                  rule earlier laid down by us applies. If no constitutional amendment is
                  required the power of the Executive, which extends to matters with respect to
                  which Parliament has power to make laws, can be exercised to correct boundaries
                  now that they have been settled. The decision to implement the Award by
                  exchange of letters, treating the Awarr:l as an operative treaty after the boundary
                  has been marked in this area, is within the competence of the Executive wing of
                  Government and no constitutional amendment is necessary.
                       61. The petitions and the appeals fail and will be dismissed but there will
                   be no order about costs.
                  The concurring Judgment was delivered hy
                      SHAH, J.-I agree with the learned Chief Justice.

                       63. The controversy raised in this group of writ petitions and appeals lies
                  within a narrow compass ; whether the award, dated 19th February, 1968, of
                  the Inda-Pakistan Western Boundary Case Tribunal may be implemented by a
                  constitutional amendment and not otherwise. The claimants-I use that
                  expression to refe1 compendiously to the appellants and the petitioners-urge
                  that the award may be implemc.nted only by an amendment modifying the
                  relevant provisions in Schedule I to the Constitution, because in giving effect to
                  the award of the Tribunal, cession of Indian territory is involved and the Execu-
                  tive is incompetent to cede Indian territory without the authority of a constitu-
                  tional amendment. The Union of India contends that the Award merely fixes or
                  demarcates the boundary between the State of Gujarat in India and West
                  Pakistan regarding which there were disputes and much friction, and by the
                  Award no cession of Indian territory is contemplated, and for implementing it
                  amendment of the Constitution is not needed.
                       64. The Great Rann of Kutch lies between the mainland of Sind (which
                  is now part of Pakistan) and the mainland of Kutch- a district of the State of
                  Gujarat. It has a peculiar surface : it is marshy land : for about four months
                  in the year large parts of the Rann are covered with the waters of the Arabian
                  Sea rushing through the Khori Creek. It is however not fit for navigation.
                  During the rest of the year it is muddy or dry land, but not dry enough for
                  farming. From the very nature of the terrain, the boundaries of the Rann are
                  shifting its extent depending upon the violence of the natural elements in diffe-
                  rent years. The northern boundary of the Rann has, on account of its inhospit-
                  able terrain and nomadic population on the fringe with no prospect of cultiva-
                  tion, remained ill-defined. Between 1816 and 1819 the Indian State of Kutch
                  passed under the domination of the East India Company and the integrity of
                  its territory was guaranteed by the East India Company by the treaty of 1819.
                  In 1843 Sir Charles Napier annexed the territory of Sind, and made it into a
                   Governor's Province, which was later turned into a Division of the Province of
                  Rombay. Kutch continued to be ruled by the Maharao, the British authorities
                  having posted a Political Agent at the capital of the State.
                       65. In 1855 the Department of Survey of India commenced a revenue
                   and topographical survey of the Province of Sind. The survey, called the
                   Macdonald Survey, was completed in 1870, and survey maps were prepared
                   and published in 1876. It is not clear whether the southern boundaries of the
                   Sind villages shown in the maps were village boundaries, or a boundary con-
                   termi nou,; between the territory of Sind and Kutch State.
                      66. The next survey was undertaken under Major Pullan in 1879 and was
                  complP-tt>d in 1886. U ncler this ~roject survery of the State of K.utch was
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     20-9 Filed 08/14/21 Page 29 of 42
               Page 28       Friday, August 13, 2021



~cccc®
               Printed For: Mr. Wayne Page
               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
!ONLINE;:'
  -
True Prinf

                (3)s.c.c.]                    MAOANBHAI ISHWARBHAI V. UNION OF INDIA                                          (Shah,].)                          427
                undertaken. The northern boundary of Kutch State roughly tallied with the
                Macdonald alignment of the Sind boundary. The relevant maps were publish-
                ed in 1882.
                     67. Another survey of a part of the boundary on the Sind side was under-
                taken in 1904-05 by C. F. Erskine. The alignment of the boundary with a few
                corrections tallied with the Macdonald alignment. This survey was intended
                to be a checking survey and related to the western region extending up to a
                point near Rahim ki Bazar.
                     68. About the year 1907-08 the Commissioner of Sind raised certain
                disputes relating to encroachments on the territory under his administration by
                the Maharao of Kutch. The Government of India made an enquiry and a
                resolution, dated 24th February, 19 l 4, was issued by the Government of the
                Province of Bombay of which Sind was then a Division. By the resolution
                the disputed area was divided by a new alignment which was partly identical
                with the claim made by the Kutch State along the Sir Creek from its mouth to
                its extremity and then slightly departed frbm it. In the other regions the align-
                ment of the Macdonald Survey was adhered to. To the resolution was annexed
                a map on which the rectified boundary was shown. A Secretary in the Foreign
                Department of the Government of India recorded that "the Government of
                India observe with satisfaction that the dispute between the Sind authorities and
                the Kutch Durbar has been settled by a compromise agreeable to both parties
                and are pleased to accord their sanction to the rectification of the boundary line
                proposed in paras 9 and IO''. To the letter of the Secretary to the Government
                of Bombay, Political Department, consent to the rectification of the boundary
                was evidenced by a letter of the Maharao under his own signature. Pursuant
                to this resolution in 1924, pillars were fixed up to a point known as the
                Badin-J a ti-Rann tri-j unction.
                    69. In 1935 the new Province of Sind was constituted. By the Govern-
                ment of India (Constitution of Sind) Order, 1936, it simply provided therein
                that-"In the Act and this Order, Sind means the territory known at the date
                of this Order as the Division of Sind, and the boundaries of that Division );hall
                be the boundaries of Sind".
                      70. It ·was originally intended to set out by a Schedule to the Order the
                boundary of Sind, and an Index Map was prepared by the Surveyor-General
                for that purpose. By a communication from the Secretary of State for India
                in Council, it was recommended that a Schedule to the Order defining the
                boundary was not necessary and the Governor-General accepted that sugges-
                tion.
                     71. The fourth survey-called the Ormaston Survey-was commenced in
                1938-39 : it was intended to be a survey of the eastern part of the Tharparkar
                District. This survey adopted the alignment of the Macdonald Surwy in that
                region ::-howing a conterminous boundary between Sind and the State of
                Western India (now within the State of Gujarat).
                    72. \Vith the enactment of Indian Independence Act, 1947 (X and XI
                Geo. VI, c. 30), the paramountcy of the British power lapsed, and two in.depen-
                dent Dominions of India and Pakistan were carved out with effect from the
                appointed day. By Section 2(2) of the Act the territories of Pakistan wt-re to
                be-
                          "(a)     •          *        *          *         *          •
                          (b) the territories which, at the date of the passiug of this Act, are
                     included in the Province of Sind * * * and
              Case 1:21-cv-00396-RJL
               SCC Online Web Edition, Copyright ©Document
                                                  2021     20-9 Filed 08/14/21 Page 30 of 42
                Page 29       Friday, August 13, 2021
                Printed For: Mr. Wayne Page


~cccc®
  -
!ONLINEf
                SCC Online Web Edition: http://www.scconline.com
                TruePrint™ source: Supreme Court Cases
                -----------------------------------------------------------------------------------------------------------------------------------------------------------

True Prinf"


                   428                                                      SUPREME COURT CAlll!.S                                                             (1970

                                      (c)          *                   *                  *                   *                  *                  * ,,
                  On 4th M.ay, 1948, the State of Kutch merged with the Dominion of India and
                  by Article 1 of the Agreement of Merger the Maharao ceded to the Dominion
                  of India full and exclusive authority over the governance of the State. On lst
                  June, 1949, the administration was taken over by the Government of India, and
                  the territory was constituted into a Chief Commissioner's Province under Sec-
                  tion 2(l)(c) of the States Merger (Chief Commissioner's Province) Order, 1949.
                  Under the Constitution the territory became a Part 'C' State. Its extent was
                  determined by the 2nd paragraph in Part C to Schedule I of the Constitution
                  as "territories which by virtue of the order made under Section 290-A of the
                  Government of India Act, 1935, were immediately before the commencement
                  of the Constitution being administered, as if they were a Chief Commissioner's
                   Province of the same name". By Section 8( I )(e) of the States Reorganisation
                  Act, 1956, the territory of the Part C State of Kutch was incorporated with the
                  St.ite of Bombay, and by Section 3{a) of the Bombay Reorganisation Act, 1960,
                  it was ,included in the newly formed State of Gujarat.
                       73. From July 1948 and onwards diplomatic notes were exchanged bet-
                   ween the Governments of India and Pakistan concerning the boundary between
                   the two countries in the Gujarat West Pakistan Sector. The dispute led to
                   great tension between India and Pakistan resulting in armed conflict in April,
                   1965. By an agreement dated 30th June, 1965, the Government of India and
                   the Government of Pakistan concluded an agreement for setting up machinery
                   "for determination and demarcation of the border" in the area of Gujarat-
                   West Pakistan. The agre~ment in so far as it is relevant provides :
                                 .Article 1-"There shall be an immediate cease-fire with effect from
                             00·30 hours GMT on 1st July, 1965.
                                      Article 2-*                             *                  *                     *                  *                *
                                      Article 3-(i) In view of the fact that :
                                         (a) India claims that there is no territorial dispute as there is a
                                                well-established boundary running roughly along the nor-
                                                thern edge of the Ra.nn of Kutch as shown in the pre-
                                                partition maps, which needs to be demarcated on the
                                                ground.
                                         (b) Pakistan claims that the border between India and Pakistan in
                                                the Rann of Kutch runs roughly along the 24th parallel as
                                                is clear from several pre-partition and poc;t-partition docu•
                                                ments and therefore the dispute involves some 3,500 square
                                                 miles of territory.
                                            (c)     *                       *                  *                   *                  *                  *
                                   (ii) In the event of no agreement between the Minister~ of the two
                              Governments on the determination of the border being reached within
                              two months of the cease-fire. the two Governments shall, as contemplated
                              in the joint Communique of 24th October, 1959, have recourse to the
                              Tribunal referred to in (iii) below for determination of the border in the
                              light of their respective claims and evidence produced before it and
                              the decision of the Tribunal shall be final and binding on both the
                              parties.
                                  (iii) For this purpose there shall be constituted, within four months
                              of the cease-fire, a Tribunal consisting of three persons, none of whom
               Case 1:21-cv-00396-RJL
                SCC Online Web Edition, Copyright ©Document
                                                   2021     20-9 Filed 08/14/21 Page 31 of 42
                 Page 30       Friday, August 13, 2021
                 Printed For: Mr. Wayne Page


~cccc®
!ONLINE;"
  -
                 SCC Online Web Edition: http://www.scconline.com
                 TruePrint™ source: Supreme Court Cases
                 -----------------------------------------------------------------------------------------------------------------------------------------------------------

True Print'"


                     (3)s.c.c.]                   MAOANBHAI ISHWARBHAI V. UNION OF INDIA                                         (S,~:Jh, ].)                      429

                              would be a national of either India or Pakistan. One member shall be
                              nominated by each Government and the third member, who will be the
                              Chairman, shall be jointly selected by the two Governments. In the
                              eVfmt of the two G0vernments failing to agree on the selection of the
                              Chairman within three months of the cease-fire, they shall request the
                              Secretary-General of the United Nations to nominate the Chairman.
                                   (iv) The decision of the Tribunal referred to in (iii) above shall be
                              binding on both Governments, and shall not be questioned on any groimd
                              whatsoever. Both Governments undertake to implement the findings of
                              the Tribunal in full as quickly as possible and shall refer to the Tribunal
                              for decision any difficulties which may arise between them in the imple-
                              mentation of these findings. For that purpose the Tribunal shall remain
                              in being until its findings have been implemented in full."
                    The Ministerial Conference contemplated to be held did not take place, and the
                    two Governments decided to have recourse to the Tribunal to be constituted
                    under Article 3(iii) of the agreement. A Tribunal of three members, one
                    appointed by each State and the Chairman nominated by the Secretary-General
                    of the United Nat ions Organization was set up. The agreement between the
                    two States was reached purely as an executive act, and no legislative sanc-
                    tion was obtained by the Government of the Union of India to its implementa-
                    tion.
                        74. The respective claims before the Tribunal by India and Pakistan are
                   set out in paragraph 3 (I) of the agreement and at pages 7, 8 and 9 of the intro-
                   ductory part of the award which apparently had the concurrence of all the
                   members of the Tribunal. On behalf of the Government of India it was sub-
                   mitted that the boundary lay as detailed in Map 'A' annexed to the award which
                   is a mosaic of Indian Maps B-44, B-37, B-19 and B-79. It was common ground
                   between the two Governments that "the Gujarat-West Pakistan boundary stret-
                   ches from the mouth of the Sir Creek in the west to a point on the Jodhpur boun-
                   dary in the east. The parties agree that the Western Terminus of the boundary
                   to be determined by the Tribunal is the point at which the blue dotted line
                   meets the purple line as depicted in Indian Map B-44 and the Pakistan Resolu-
                   tion Map, and that the Eastern Terminus of the same boundary is a point situa-
                   ted 825.8 metres below pillar 920 or the Jodhpur boundary as depicted in
                   Pakistan Map 137. This agreement leaves out of the matters submitted to the
                   Tribunal the portion of the boundary along the blue dotted line, as
                   depicted in Indian Map B-44 and the Pakistan Resolution Map, as well as the
                   boundary on the Sir Creek. The blue dotted line is agreed by both parties to
                   form the boundary between India and Pakistan. In view of the aforesaid
                   agreement the question concerning the Sir Creek part of the boundary is left out
                   of consideration.
                        75. It was also -common ground that "'before Independence the boun-
                   daries between the Province of Sind, on the one hand, and one or mo1·e of the
                   Indian States which lay on the opposite side of the Great Rann, on the other
                   hand, were conterminous. Therefore, in the disputed region, apart from India
                   and Pakistan, there is no other State that does or could have sovereignty.
                   There is between India and Pakistan a conterminous boundary today, whether
                   or not there was at all times a conterminous boundary between Sind and the
                   Indian States".
                            The contention raised by Pakistan was :
                                 "(a) That during and also before the British periQd, Sind extended to
                             the south into the Great Rann up to its middle and at all relevant times
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     20-9 Filed 08/14/21 Page 32 of 42
               Page 31       Friday, August 13, 2021
               Printed For: Mr. Wayne Page
               SCC Online Web Edition: http://www.scconline.com
[gj(C<D_®      TruePrint™ source: Supreme Court Cases
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -
!ONLINE;:'
True Prinf


                 430                                                      SUPREME COURT CASES                                                               [1970

                           exercised effective and exclusive control over the, northern half of the Great
                           Rann;
                               (b) that the Rann is a 'marine feature' (used for want of a standard
                           term to cover the different aspects of Rann). It is a separating entity lying
                           between the States abutting upon it. It is governed by the principles of
                           the median line and of equitable distribution, the belts in the Rann being
                           governed by the principle of the "nea~ness of shores";
                                (c) that the whole width of the Rann (without being a condominium
                           formed a broad belt of boundary between territories on opposite sides ;
                           that the question of reducing this wide boundary to a widthless line,
                           though raised, has never been decided ; that such widthless line would
                           run through the middle of the Rann and that the Tribunal should deter-
                           mine the said line."
                 Pakistan accordingly claimed that the border of Sind extended up to the boun-
                 dary shown by the thick green dotted line in Map 'B'.
                      It was agreed by both the Governments that "should the Tribunal find that
                 the evidence establishes that the disputed boundary between India and Pakistan
                 lies along a line different from the claim lines of either party, the Tribunal is
                 free to declare suc!'t a line to be the boundary.
                       The award to be made by the Tribunal was, it was agreed, to operate as a
                 self, executing arrangement; it was not only to declare the boundary, but to
                 provide for fixing its location on site. It was agr~d between the Agents of
                 India and Pakistan that-
                                 " l. The basis of demarcation shall be the alignment of the boundary
                            as delineated b} the Tribunal on maps to be annexed to the Award. Each
                            Government should be supplied with two sets of these maps duly anthen-
                            ticated by the Tribunal.
                                     2.          *                   *                  *                  *                   •                  *
                                 3. The Representatives of the two Governments shall meet at Delhi
                            not later than two .. weeks after the Award is rendered to discuss and decide
                            upon the following matters :
                                          (i) The strength of the team. (It is not possible to give the exact
                                                 number of personnel composing the team at this stage as
                                                 the strength of the team will depend upon the alignment of
                                                 the boundary and the quantum of work involved which can
                                                 be ascert~ined only after the Award is rendered).
                                          (ii) The design and specifications of the boundary pillars and traverse
                                                  pillars, the number and spacing of pillars. (The design and
                                                 specifications of the boundary pillars will depend upon the
                                                 alignment of the boundary and the nature of the terrain.
                                                 The pillars may be of cement concrete, stone or masonry
                                                  according to the requirements of the terrain).
                                       {iii) Detailed operational instructions for the guidance of the field
                                                staff. (Such operational instructions have to be necessarily
                                                finalised only after the nature of the alignment is known).
                                          (io) Any other matter which requires consideration for effective
                                                 demarcation work.
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     20-9 Filed 08/14/21 Page 33 of 42
               Page 32       Friday, August 13, 2021
               Printed For: Mr. Wayne Page
               SCC Online Web Edition: http://www.scconline.com
fgj(D<C_®      TruePrint™ source: Supreme Court Cases
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -
!ONLINEf
True Prinf


                 (3)s.c.c.]                   MAOANBHAI ISHWARBHAI V. UNION OF INDIA                                          (Shah,     J.)                     431

                               4. If the Representatives of the two Governments do not agree upon
                           any of the above matters either Government shall immediately report to
                           the Tribunal the matters in difference for the decision of the Tribunal.
                                    5.          *                   *                   *                  *                   *                  *
                                6. The first task of the demarcation team shall be to ascertain if
                           any control points exist and are available. These control points should be
                           supplemented, wherever necessary, in order to determine the pillar posi-
                           tions on the ground in accordance with the alignment of the boundary.
                           If control points do not exist or are not available, a fresh series of trian-
                           gulation or traverse will be carried out and control points determined and
                           the pillar positions located with the help of the points.
                                 7. Simultaneously with the location of the pillar positions, pillars
                            shall be emplaced at each position.       x          x           x"
                     76. The award was published by the Tribunal on 19th February, 1968.
                 By the decision of the Chairman of the Tribunal (Judge Gunnar Lagergren) with
                 whom Ambassador Nasrollah Entezam agreed and Ambassador Ales Bahler
                 disagreed in part, the boundary was aligned from point W. T. to E.T. in Map
                 'C'. It is unnecessary to set out the detailed description of the boundary. The
                 claim of the Government of India to the Rann was accepted. The claim of the
                 Government of Pakistan to approximately 3,500 square miles out of the Great
                 Rann was rejected except as to 350 square miles, of which more than 325
                 square miles are found beyond the Rann or on which the Maharao had not
                 exercised sovereign authority. The Tribunal unanimously accepted the claim
                 that the Great Rann of Kutch was part of the teriitory of the State of Kutch
                 and is now Indian territory. But the majority of the Tribunal accepted the claim
                 of Pakistan, substantially to the following three sectors :
                               (l) Marginal area south of Rahim ki Bazar, marked by B, C, Din
                            Map 'C'; this may be called the Kanjarkot Sector;
                                (2) The area marked in the Map 'C' by letters E, F, G, H, K which
                            may be called Ohara Banni and Chhad Bet Sector;
                                (3) Two inlets which practically encircle Nagar Parkar which have
                            apparently characteristic features of the Rann but are still declared to be
                            within the border of Pakistan by drawing straight lines from points L to M
                            and N to O in Map 'C'.

                  The reasons for declaring the first two sectors as Pakistan territory are set out
                  (at Page 152 of the printed award) by the Chairman Judge Gunnar Lagergren
                  as follows:
                                 "Reviewing and appraising the combined strength of the evidence
                            relied upon by each side as proof or indication of the extent of its respec-
                            tive sovereignty in the region, and comparing the relative weight of such
                            evidence, I conclude as follows. In respect of those sectors of the Rann
                            in relation to which no specific evidence in tire way of display of Sind
                            authority, or merely trivial or isolated evidence of such a character,
                            supports Pakistan's claim, I pronounce in favour of India. These sectors
                            comprise about ninety per cent. of the disputed territory. However, in
                            respect of sectors where a continuous and for the region intensive Sind
                            activity, meeting with no effective opposition from the Kutch side, is
                            established, I am of the opinion that Pakistan has made out a better and
                            superior title. This refers to a marginal area south of Rahim ki Bazar,
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     20-9 Filed 08/14/21 Page 34 of 42
               Page 33       Friday, August 13, 2021



~cccc®
               Printed For: Mr. Wayne Page
               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
!ONLINE;:'
  -
True Prinf


                 432                                                       SUPREME COURT CASES                                                               [1970

                       including Pirol Valo Kun, as well as to Ohara Banni and Chhad Bet,
                       which on most maps appear as an extension of the mainland of Sind.''
                 About item (3) Judge Gunnar Lagergren was of the view that to prevent fric-
                 tion and conflict the inlets should not be declared Kutch territory.
                      77. The effect of an international treaty on the rights of citizens of the
                 States concerned in the agreement is stated in Oppenheim's International Law,
                 8th Edn., at page 40 thus :
                                 "Such treaties as affect private rights and, generally, as required for
                            their enforcement by English Courts a modification of common law or of
                            a statute must receive parliamentary assent th1ough an enabling Act of
                            Parliament. To that extent binding treaties which are part of Interna-
                            tional Law do not form part of the law of the land unless expressly made
                            so by the Legislature."
                 And at Page 924 it is stated :
                                 "The binding force of a treaty concerns in principle the contracting
                            States only, and not their subjects. As International Law is primarily a
                            law between States only and exclusively, treaties can normally have effect
                            upon States only. This rule can, as has been pointed out by the Perma-
                            nent Court of International JustictJ, be altered by the express or implied
                            terms of the treaty, in which case its provisions become self-executory.
                            Otherwise, if treaties contain provisions with regard to rights and duties
                            of the subjects of the contracting States, their Courts, officials, and the
                            like, these States must take steps as are necessary according to their
                            Municipal Law, to make these provisions binding upon their subjects,
                            Courts, officials, and the like."
                 In Wade and Phillips' Constitutional Law, 7th Edn., it is stated at Page 274 :
                          "At first sight the treaty-making power appears to conflict with the
                     constitutional principle that the Queen by prerogative cannot alter the
                     law of the land, but the provisions of a treaty d1tly ratified do not by
                     virtue of the treaty alone have the force of Municipal Law. The assent
                     of Parliament must be obtained aQd the necessary legislation pas.<ied before
                     a Court of law can enforce the treaty, should it conflict with the existing
                     law."
                 On Page 275 it is stated that "treaties which, for their execution and appli-
                 cation in the United Kingdom, require some addition to, or alteration of,
                 the existing law" are treaties which involve legislation. The statement made
                 by Sir Robert Phillimore, Judge of the Admiralty Court in The Parliament Be(gt!
                 (supra)-[though the ultimate decision was revised by the Court of Appeal on
                 another point vide ( 1880)5 PD 197] in dealing with the effect of a "Convention
                 regulating Communication by Post" signed and ratified in 1876 which pur-
                 ported to confer upon Belgian mail steamers immunity of foreign warships is
                 appropriate :
                                  "If the Crown had power without the authority of Parliament by
                            this treaty to order that the Parlement Belge should be entitled to all
                            the privileges of a ship of war, then the warrant, which is prayed for
                            against her as a wrong-doer on account of the collision, C'annot is5ue, and
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     20-9 Filed 08/14/21 Page 35 of 42
               Page 34       Friday, August 13, 2021
               Printed For: Mr. Wayne Page
               SCC Online Web Edition: http://www.scconline.com
fgj(D<C_®      TruePrint™ source: Supreme Court Cases
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -
!ONLINEf
True Prinf


                  (3)1.c.c.]                    WAGANBHAI ISHWARBHAI ZI, UNION OF INDIA                                       (Shah,].)                          43~

                            the right of the subject, but for this order unquestionable, to recover
                            damages for the injuries done to him by her is extinguished.
                        78. This is a use of the treaty-making prerogative of the Crown which
                  I believe to be without precedent, and in principle contrary to the laws of the
                  Constitution.
                      79. In Walker v. Boird(supra), the Judicial Committee, affirming the de-
                 cision of the Supreme Court of Newfoundland, observed that the plea of act of
                 State raised in an action for trespass against the Captain of a British fishery
                 vessel who was authorised by the Commissioners of the Admiralty to superintend
                 the execution of an agreement between the British Crown and the Republic of
                 Fraoct', which provided that no new Lobster factory shall be established on a
                 certain part of the coast of Newfoundland could not be upheld.
                      80. The Judicial Committee in Attorney-General for Canada v. Attorney-
                 G,~ral for Ontario and Othus (supra), made some observations in the context of
                 a rule applicable within the British Empire, which are pertinent :
                                 "It will be essential to keep in mind the distinction between (1) the
                          formation, & (2) the performance, of the obligations constituted by a treaty,
                          using that word as comprising any agreement between two or more sovereign
                          States. Within the British Empire there is a well-established rule that the
                          making of a treaty is an executive act, while the performance of its obligations
                          if they entail alteration of the existing domestic law, requires legislative
                          action. Unlike some other countries, the stipulations of a treaty duly ratified
                          do not within the Empire, by virtue of the treaty alone, have the force of law.
                          If the national Executive, the Government of the day, decide to incur the
                          obligations of a treaty which involve alteration of law they have to run the
                          risk of obtaining the assent of Parliament to the necessary statute or statutes.
                          • • Parliament, no doubt,           *    *     * has a constitutional control
                          over the Executive ; but it cannot be disputed that the creation of the
                          obligations undertaken in treaties and the assent to their form and quality
                          are the function of the Executive alone. Once they are created, while
                          they bind the State as against the other contracting parties, Parliament may
                          refuse to perform them and so leave the State in default."

                  These observations are valid in the context of our constitutional set up. By
                  Article 73, subject to the provisions of the Constitution, the executive power
                  of the Union extends to the matters with respect to which the Parliament
                  has power to make laws. Our Constitution makes no provision making legisla-
                  tion a condition of the entry into an international treaty in times either of war or
                  peace. The executive power of the Union is vested in the President and is exer-
                  cisable in accordance with the Constitution. The Executive is qua the State com-
                  petent to represent the State in all matters international and may by agree-
                  ment, convention or treaties incur obligations which in international law are
                  binding upon the State. But the obligations arising under the agreement
                  or treaties are not by their own force binding upon Indian nationals. The
                  power to legislate in respect of treaties lies with the Parliament under Entries
                   IO and 14 of List I of the Seventh Schedule. But naaking of law under that
                  authority is necessary when the treaty or agreement operates to rec;trict the
                  rights of citizens or others or modifies the laws of the State. If the rights of the
                  citizens or others which are justiciable are not affectP.d, no legislative measure
                  is needed to give effect to the agreement or treaty.
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     20-9 Filed 08/14/21 Page 36 of 42
               Page 35       Friday, August 13, 2021
               Printed For: Mr. Wayne Page
               SCC Online Web Edition: http://www.scconline.com
fgj(D<C_®      TruePrint™ source: Supreme Court Cases
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -
!ONLINEf
True Prinf


                 434                                                   SUPREME COURT CASES                                                                   [1970

                      81. The argument raised at the Bar that power to make treaty or to
                 implement a treaty, agreement or convention with a foreign State can only
                 be exercised under authority of law, proceeds upon a misreading of Article 253.
                 Article 253 occurs in Chapter I of Part XI of the Constitution which deals
                 with legislative relations-Distribution of Legislative Powers. By Article 245
                 the territorial operation of legislative power of the Parliament and the State
                 Legislatures is delimited, and Article 246 distributes legislative power subject-
                 wise between the Parliament and the State Legislatures. Articles 24 7, 249
                 250, 252 and 253 enact some of the exceptions to the rule contained in Arti-
                 cle 246. The effect of Article 253 is that if a treaty, agreement or convention
                 with a foreign State deals with a subject within the competence of the State
                 Legislature, the Parliament alone has, notwithstanding Article 246(3), the
                 power to make laws to implement the treaty, agreement or convention or
                 any decision made at any international conference, association or other body.
                 In terms, the Article deals with legislative power : thereby power is conferred
                  upon the Parliament which it may not otherwise possess. But it does not
                 seek to circumscribe the extent of the power conferred by Article 73. If, in
                 consequence of the exercise of executive power, rights of the citizens or others
                 are restricted or infringed, or laws are modified, the exercise of power must
                 be supported by legislation : where there is no such restriction, infringement
                 of the right or modification of the l'lws, the Executive is competent to exercise
                  the power.                                                           ··
                       82. It may be recalled that clause 3(iv) of the Agreement included a
                 covenant that the decision of the Tribunal shall be binding on both the
                 Governments. The power of the Executive to enter into that covenant cannot
                 also be challenged, and was not challenged. It was conceded that if the
                 contention based on Article 253 was not accepted, the award of the Tribunal
                 by majority of two (Judge Gunnar Lagergren with whom Ambassador Nasrollah
                 Entezam agreed) was binding upon the Government of India. It was accepted
                 that as an international agreement between the two States represented by
                 thei.r executive Governments it became binding between the two States as
                 expressly undertaken. No agrument was urged that there exist any grounds
                 which may justify the Union of India ·from declining to implement the
                 agreement. The award of the Tribunal has, it was conceded, to be implement-
                 ed as an international obligation. Counsel who represented the claimants, and
                 claimants who argued their cases, before us adopted an eminently fair attitude.
                 It was not urged that the award was not binding upon the Union of India;
                 their plea urged with moderation was that insofar as the award affected the
                 territorial limits of India, it required a constitutional amendment.
                      83. It was not suggested that apart from the claim to exercise rights to
                 move freely throughout the territory of India under Article l9(l)(d), and to
                 reside and settle in any part of the territory of India under Article 19(l)(e)
                 any other right of .iny individual citizen was likely to be infringed by the
                 implementation of the award. The natur,c of the terrain of the disputed
                 territory precludes any other claim being made. There are no local residents,
                 no private property and no agriculture. For four months in the year it is
                 mostly under water, for the rest of the year it is marshy land. But it was
                 claimed that every individual citizen of India is entitled to exercise the privi-
                 leges under clauses (d) and (e) of Article 19(1) in respect of territory between
                 the boundary shown in Map 'A' annexed to the award~ and the boundary deli-
                 neated by Map 'C' which represents, in the view of the Tribunal, the border
                 between the two States, is Indian territory and deprivation of the rights of the
                 citizens under Article 19(l)(d) and {e) can only be achieved if the cession of
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     20-9 Filed 08/14/21 Page 37 of 42
               Page 36       Friday, August 13, 2021



~cccc®
               Printed For: Mr. Wayne Page
               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
!ONLINE;:'
  -
True Prinf


                (3)s.c.c.]                    MAGANBHAI ISHWARBHAI V. UNION OF INDIA                                         (Shah,     J.)                    435

                what is now part of the territory of India be ceded under the sanction of a
                constitutional amendment. Mr. Limaye, petitioner in Writ Petition No. 402
                of 1968, claimed that he maJe an attempt to enter the territory which under
                the award falls within the Pakistan Border, and was prevented by the security
                police from entering that area. The only question to be determinded there·
                fore is whether in implementing the award, the executive Government is ceding
                territory of India to Pakistan.
                     Si. I have set out the terms of the agreement and the disputes raised by
                the two States in some detail. A review of the terms of the agreement, . the
                unanimous introductory part of the award and the terms of the agreement ·
                relating to the implementation of the award and of the final award, make it
                abundantly clear that the dispute related to the boundary between the two
                States ; it was referred as a houndary dispute, the respective claims urged were
                about the location of the boundary line, and the operative part of the award
                declared the alignment of the boundary which has under th.e terms of the agree-
                ment relating to the procedure for demarcation to be fixed by pillars on the
                alignment.
                     85. Settlement of dispute which relates to the alignment of an undefined
                boundary between two States involves no cession of territory by either State. In
                the advice rendered to the President in a reference made to this Court upder
                Article 143 in In re The Berubari Union and Exchange of Enclaves (supra), this Court
                was called upon to determine the true nature of the agreement between the Prime
                Ministers of India and Pakistan-·each Prime Minister acting on behalf of Q..is
                Government-of both September, 1958, for a division of the Berubari Union
                in the State of West Bengal and exchange of certain enclaves and whether the
                agreement may be implemented otherwise than by a constitutional amendment.
                This Court held that the agreement between the two Prime Ministers did not
                seek to interpret the Radcliffe Award or to determine the boundary between
                the two States. It was agreed by the two Prime Ministers that a part of the
                Berubari Union which was allotted to India under that Award and was in
                occupation of India was to be ceded to Pakistan and enclaves within Pakistan
                but in occupation of India de jure were, to be exchanged for similar enclaves of
                Pakistan within Indian territory. This Court advised the President that the
                agreement could be implemented under the a1,uhority of a constitutional amend-
                ment only. The Parliament then enacted the · Constitution (Ninth Amend-
                ment) Act, 1960, assuming power to implement the agreement and the two
                other agreements, dated 23rd October, 1959 and l lthjanuary, 1960. Another
                matter arising out of those agreements between the .two Prime Ministers was
                brought before this Court by an appeal from an order passed by the High
                Court of Calcutta in a writ petition : Ram Kishore Sen and Others v. Union of
                India and Others (supra). It was proposed pursuant to the Constitution (Ninth
                Amendment) Act, 1960, to transfer, among other territory, a part of the village
                of Chilahati in the occupation of the State of West Bengal in India. A petition
                filed in the High Court of Calcutta challenging the validity of the propo!>ed
                transfer to Pakistan on the ground that village Chilahati which was part of the
                Indian territory could not be transferred by the Government of India. The
                High Court of Calcutta rejected the pelition. In appeal to this Court ii was
                urged, inter alia, that the disputed p3.rt of the village Chilahati though allotted
                to Pakistan was not delivered to Pakistan and had become parl of the State of
                \Vest Bengal, because it was being administered as if it formed part of the
                territory of West Bengal within the meaning of Entry 13, Part A, Schedule I
                as amended by the Constitution (Atn~ndment of the First and Fourth Sche-
                dules) Order, 1950. The Court held that the proposed ,transfer of a part of
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     20-9 Filed 08/14/21 Page 38 of 42
               Page 37       Friday, August 13, 2021
               Printed For: Mr. Wayne Page
               SCC Online Web Edition: http://www.scconline.com
[gj(C<D_®      TruePrint™ source: Supreme Court Cases
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -
!ONLINE;:'
True Prinf


                 436                                                    SUPR.£M.£ COURT CASES                                                               (1970

                 the village of Chilahati, which was allotted to Pakistan under the Radcliffe
                 Award but was not delivered, and continued to remain administered as a part
                 of the State of West Bengal, was not constitutionally invalid.
                      86. In In re Tiu Berubari Union and Exchange of E,ulaves, (supra) there was no
                 question of demarcation of a disputed boundary : it was a case of pure cession
                 of Indian territory. Ram Kishore Sen and Others case, (supra) which dealt, among
                 others, with the cession of 500 acres of Chilahati village related to transfer of
                 territory which though temporarily under Indian administration had never
                 become Indian territory. The principle of the First Berubari case, (supra) has no
                 application here and the principle of the Second Berubari case, (supra) is against
                 the contention raised by the claimants.
                      87. But th" claimants urge that by the alignment of the boundary under
                 the award, territory which is Indian is now declared foreign territory, and it
                 cannot be implemented without the authority of an amendment modifying
                 the boundary of the State of Gujarat in which is now included the Rann of
                 Kutch.
                      88. Now the alignment of the boundary under the award deviates from
                 the alignment claimed by the Government of India before the Tribunal in
                 three important respects which have already been set out. The Tribunal was
                 of the view, on a consideration of the maps produced, that there did not
                 exist at any time relevant to the proceedings a historically recognized and well-
                 established boundary in the three sectors. About the Kanjarkot Sector the
                 Chairman observed :
                                 "The evidence shows that Kutch did not make any appearance in
                            this area until 1946, and then only abortive attempts were made by the
                            sons of the lessee, Node Sadi Rau, to go there in order to collect Panchari.
                            They reported that they did not even dare to stay overnight in the place.
                            While no specific evidence has been submitted which proves any activities
                            undertaken by Sind subjects in Pirol Valo Kun, the reports of the Kutch
                            lessees establish that Sind inhabitants engaged in grazing there.''
                  And further observed at Page 15 l :
                                 "In a sector bounded to the south by the southern limit of Pirol
                             Valo Kun, not only is there a total absence of effective Kutch activity,
                             but there is a c;onsistent exercise of sovereign rights and duties by Sind
                             authorities, and activities of residents of Sind, in one instance, taking the
                             form of a permanent settlement at Shakur' '.
                  The territory in this sector is contiguous to and in fact is an extension of
                  the mainland of Sind and apart from the survey maps there is rio evidence that
                  it is pan of the Great Rann of Kutch. No serious argument was advanced to
                  establish that on Kanjarkot, the Kutch State at any time exerdsed sovereigti
                  authority.
                      89. About the Ohara Banni and Chhad Bet Sector Judge Gunnar Lager-
                  gren observed (at page 141) :
                                  " . ....... on the evidence on record it may be taken as positively
                             established that, in this century, prior to 'independence, outside Ohara
                             Banni and Chhad Bet (which will be treated presently), the police and
                             criminal jurisdiction of Sind aut:horities over disputed territory extended,
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     20-9 Filed 08/14/21 Page 39 of 42
               Page 38       Friday, August 13, 2021
               Printed For: Mr. Wayne Page
               SCC Online Web Edition: http://www.scconline.com
fgj(D<C_®      TruePrint™ source: Supreme Court Cases
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -
!ONLINEf
True Prinf


                 (3)s.c.c.J                    MAGANBHAI ISHWARBHAI O. UNION OF INDIA                                        (Shah,].)                          437

                           in the sector between the eastern loop and Ohara Banni, to Ding, Vigho-
                           kot and Biar Bet. There is, however, no evidence which affirmatively
                           proves in a conclusive fashion that the jurisdiction of Sind police and
                           Sind Courts encompassed areas west of the eastern loop, or east of Chhad
                           Bet. Conversely, no proof is offered that Kutch either assumed or exer-
                           cised such jurisdiction over any part of the disputed territory (leaving
                           aside Ohara Banni and Chhad Bet)."
                 He again observed (at page 144) :
                                 " ...... I deem it established that, for well over one hundred years,
                            the sole benefits which could be derived from those areas are employed
                            by inhabitants of Sind. It is not suggested that the grazing as such was
                            subject to British taxation. Such limited evidence as there is on record
                            seems, however, to justify the assumption that the task of maintaining
                            law and order was discharged by the Sind authorities; it is not even
                            suggested that the authorities of Kutch at any time viewed such a task as
                            forming part of their duties. * * * Whatever other Government
                            functions were required with respect to these outlying grazing grounds,
                            on which herds of cattle were from time to time shepherded, were appa-
                            rently undertaken by Sind. Thus, the births, deaths and epidemics.-0ccur-
                            ring there were recorded by the Taluka Office in Diplo. It is not shown
                            that Kutch at any time established a Thana on Chhad Bet."
                  He finally observed (at page 151) .
                                 "The remaining sector within the area described above in which
                            authority, in this instance exclusively for the protection of activities of
                            private individuals, is shown to have been displayed by Sind authoritie~
                            in a manner which is not sporadic but consistent and effective, is Ohara
                            Banni and Chhad Bet."
                       As stated eariler, the activities undertaken by Kutch in these areas cannot
                  be characterised as continuous and effective exercise of jurisdiction. By con-
                  trast, the presence of Sind in Ohara Banni and Chhad Bet partakes of
                  characteristics which, having regilrd to the topography of the territory and the
                  desolate character of the adjacent inhabited region, come as close to effective
                  peaceful occupation and display of Government authority as may reasonably
                  be expected in the circumstances. Both the inhabjtants of Sind who openly
                  used the grazing grounds for over one hundred years and the Sind authorities
                  must have acted on the basis that Ohara Banm and Chhad Bet were Sind terri-
                  tory.
                       90. The claimants urged that the territory in this sector belonged to the
                   Kutch State and that claim was supported by survey maps, correspondence
                   between the officials of Kutch State and the British Administration, assertions
                   made in the annual administration reports for 75 years before 1947, statistical
                   abstracts relating to British India, Bombay Administration Reports, Gazetteers,
                   Memoranda on Indian States and a number of official publications, and by
                   the Resolution of the Government of Bombay, dated 24th February, 1914. It
                   would be a fruitless exercise to enter upon this historical material. The sur-
                   vey and other maps do not lay down a uniform or consistent alignment. Mac-
                   donald Survey appears to align the boundary of Sind, towards the north even
                   of Rahim ki Bazar which is admittedly on the mainland of Sind, and was never
                   claimed as part of the Rann. This lends support to the view that the Mac-
                   donald Survey Report was rough, and was intended to be a topographical
                   map. The maps prepared at the later surveys follow, with sotne variations
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     20-9 Filed 08/14/21 Page 40 of 42
               Page 39       Friday, August 13, 2021



~cccc®
               Printed For: Mr. Wayne Page
               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
!ONLINE;:'
  -
True Prinf


                 438                                                     SUPREME COURT CASES                                                                [1970

                 and rectifications, the Macdonald Survey alignment, but those survey maps
                 also do not indicate an international boundary. About Pullan's Survey it may
                 be observed that Pullan himself stated that he had "carefully abstained from
                 lying down" or suggesting a bounda1·y (vide Resolution of the Government
                 of Bombay, 3rd July, and 7th August, 1885). The attitude adopted by the
                 Government of Bombay which is set out in the resolution was that they "did
                 not desire" that any "question of boundaries in the Rann between the Pro-
                 vince of Sind and Kutch" should be raised. Erskine's Survey also is open to
                 the criticism that as an officer of the Sind Government he made statements in
                 his letter, dated 23rd November, 1905, disowning any intention to determine
                 the boundary of the Rann of Kutch. The maps prepared in the Erskine Sur-
                 vey were not accepted as evidencing a boundary. Even the Maharao of Kutch
                 did not agree to accept the alignment. By the resolution of 1914, it does
                 appear that an attempt was made to resolve the dispute about certain disputed
                 pockets, between the British authorities governing Sind and the Maharao of
                 Kutch. But a review of the correspondence of 1905, followed by erection of
                 pillars up to the western tri•junction, and establishment of a Customs line in
                 1934-appear to suggest that the boundary east of the tri-junction was in a
                 state of uncertainty. Conflicting claims were made from time to time by the
                 British authorities and the Maharao of Kutch ; and about, the exercise of
                 sovereign rights over the areas now in dispute the evidence is very scrappy and
                 discrepant. An attempt to determine how far general statements of cl\im
                 and refusal thereof were applicable to the sector now in di'>pute would serve no
                 useful purpose. Different positions were adopted by the officers of the Gov-
                 ernment of India according as the exigencies of a particular situation demand-
                 ed. The statements or assertions do not evidence an existing state of affairs,
                 they were only made to support or resist claims then made, or to seive some
                 immediate purpose. The claimants before us were unable to pinpoint any
                 definite and reliable piece of evidence which established the exercise of sovereign
                 authority by the Maharao of Kutch over the second sector.
                      91. It is true that the territory of the entire State of Kutch merged with
                 the Dominion of India. That territory was treated as Indian territory and
                 was at first governed as a separate administrative unit. But unless it be estab-
                 lished that the disputed sectors were part of the Kutch State, no firm conclusion
                 can be drawn from the agreement of merger.
                      92. Undoubtedly the Government of India claimed at all material times
                 the territory in sectm·s (I) c1.nd ( l). In respect of the Kanjarkot sector there
                 is no evidence of exercise of sovereign authority by the Maharao of Kutch at
                 any point of time. The section is apparently contiguous to and an extension
                 of the mainland of Sind. It is not shown that it has the characteristics of the
                 Rann terrain. The Ohara Banni and Chhadbet sector is also apparently an
                 extension of the mainland of Sind. There is no reliable evidence about the
                 enjoyment of the benefits of the land in the sector by the inhabitants of Kutch.
                 Evidence of the exercise of suzerainty by the Maharao of Kutch . over that sec-
                 tor is also sadly lacking. The sector has more pronounced features of the
                 Rann terrain, but it appears also to be contiguous to the mainland of Sind.
                 Even granting that the evidence about the exercise of sove1·eign authority by
                 the British authorities governing Sind since 1843 over the Rann of Kutch is
                 inconclusive, the claim by Indian citizens to exercise fundamental rights in
                 respect of the territory in that sector may be entertained only if it be establish-
                 ed that the territory is found to be originally governed by the Maharao of
                 Kutch. On that part of the claim concrete evidence is wanting.
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     20-9 Filed 08/14/21 Page 41 of 42
               Page 40       Friday, August 13, 2021
               Printed For: Mr. Wayne Page


~rr;~®
               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -
!ONLINEf
True Prinf


                (3)s.c.c.]                      MAGANBHAI ISHWARBHAI V. UNlON OF INDIA                                         (Shah, ].)                       439

                    93. It was contended that the total area of Kutch according to the White
               Paper of Indian States was 17,249 square miles out of which the area of the
               Kutch mainland was 8,461 squart• · miles and the balance was 8,788 square
               miles which consists of the Great and Little Ranns of Kutch. In the Kutch
               Administration Report for 19 J0-11 and thereafter the area of Kutch wa!> stated
               to be "7,616 miles'' and it was stated that "the Rann also belongs to the
               Maharao". In 1931 a correction was introduced that the area of the State
               was 8,249.5 square miles exclusive of the Rann of Kutch which belongs to the
               Kutch State territory. The Bombay Administration Reports from 1871-72 to
               1923-24 give varying figures as the area of Kutch and make a general statement
               that the Rann of Kutch belongs to the State. The statement in the Imperial
               Gazetteers of 1881, 1885, 1908, 1909 contain statements about the areas which
               are so discrepant that no reliance can be placed upon them. Similarly the
               recitals about the extent of the Rann, in the Gazetteers of the Bombay Presi-
               dency are also imprecise. The only safe conclusion that can be drawn from
                these documents is that the Rann was part of Kutch State but do not lend any
               assistance in determining the northern boundary of the Rann.
                     !H. It is stated in the affidavit of Mr. Dholakia that the area of the Kutch
                District was 16,567·3 square miles inclusive of 9,000 square miles of Rann terri-
                tory. But evidently the area of the Rann is a rough estimate.
                     95. In the census of 1941 the area of Kutch was shown as 8,461 square
                miles and in 1951 Census as 16. 724 square miles inclusive of Rann. There is
                no evidence that the figures are based upon any precise survey in the context
                of an accepted bounclary.
                      96. The census of 1961 shows that there were 171 residents in the Chhad
                Bet. But these consist exclusively of the Border Guards posted in that area. It
                is conceded that there is no local population in Chhad Bet and Ohara Bam1i.
                The inclusion of Chhad Bet in the area within a polling station for the 1967
                General Elections also supports merely an assertion that it was claimed to be
                Indian territory. It is not evidence of the fact that it was territory over which
                the Maharao of Kutch exercised sovereign rights and which by merger of the
                 territory became India~ territory.
                      97. The evidence on which reliance was mainly placed in support of the
                 claim was the conflicting alignments in the survey and other maps, the claims
                 made by the Maharao of Kutch and the Government of India which were not
                 accepted. Exercise of de facto authority over the territory in the sectors after
                 the dispute took concrete form is evidence of an assertion merely and not
                 evidence of pre-existing sovereign rights. The merger of the State o( Kutch
                 with the Dominion of India does not result in vesting of sovereign amhority
                 over the territory of the two sectors, unless the suzerain_ty of the State of Kutch
                 is established. The boundary between the two States was indefinite and by the
                 award of the Tribunal the true bound,\ry of India and Pakistan is determined ;
                 the award does not purport to, nor does it operate as giving rise to, an obliga-
                 tion to cede Indian territory.
                      100. The two inlets which practically encircle Nagar Parkar are declared
                 to be within Pakistan border on the ground that it would be inequitable to
                 recognise tho~ inlets as foreign territory. It was said by the Chairman of the
                 Tribunal that ' the existence of such ·foreign turitory may be "conducive to fric-
                 tion and conflict''. Regarding the two inlets the posltion is different since the
                 ultimate decision of the Tribunal is founded on considerations of e.xpediency
                 and not on strict determination of rights. We have no power to sit in appeal
                 over the decision of the Tribunal. The ground on which the award is made
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     20-9 Filed 08/14/21 Page 42 of 42
               Page 41       Friday, August 13, 2021
               Printed For: Mr. Wayne Page
               SCC Online Web Edition: http://www.scconline.com
fgj(D<C_®      TruePrint™ source: Supreme Court Cases
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -
!ONLINEf
True Prinf


                  440                                                   SUPREMB COURT CASES                                                                  [1970

                 against the claim made by the Government of India does not strengthen the
                 rights of the claimant to relief. Unless there is evidence to show that the inlets
                 were territory over which the Maharao of Kutch had sovereign rights, accep-
                 tance of the award is not required to be implemented by the constitutional
                 amendment. The total area of the inlets, we are informed by Counsel on both
                 sides, does not exceed 25 square miles. In the turbulent times which preceded
                 the occupation of Sind by the East India Company in 1843 or even thereafter
                 it is unlikely that authority was exercised by the Maharao of Kutch over these
                 inlets. It appears from some of the maps that at the extremities the inlets
                 are very narrow ; and roads cross these inlets from Nagar Parkar, which is
                 of the shape of a peninsula into the mainland of Sind. It is difficult to accept
                 that at any time effective soverei~n authority could have been exercised over
                 these inlets by the Maharao of Kutch. There is no evidence of exercise of any
                 such right, before or after the occupation of Sind. There being no evidence
                 of exercise of sovereign authority by the Maharao of Kutch, this Court cannot
                 treat it as part of Indian territory.
                       101. On that view the claim made by the claimants that in implementing
                 the award of the International Tribunal an attempt is made to cede any part
                 of the territory which formed part of the State of Kutch before 1948, or was in
                 de facto occupation and in respect of which sovereign authority was exercised
                 by the Maharao of Kutch. The award does no more than define on the surface
                  of the earth a boundary which has at all material times remained indefinite,
                 because of the nature of the terrain, the shifting nature of the border of what
                  was called Rann, the highly discrepant and conflicting claims made from
                  time to time by the British authorities as well as the Kutch State authorities
                 before the State merged with the Dominion of India in 1948, and the presistent
                 1·efusal of the British authorities, though there were several occasions to
                  demarcate the boundary between Sind and the Rann of Kutch.
                       102. The appeals and the writs are dismissed.
                       103. There will be no order as to costs in the appeals aud the writ peti-
                  tions.

                                                          1970(3) Supreme Court Oaae• 440
                                                                      (F,om Madras High Court)
                                                          [BEFORE A. N. RAY AND I. D. DUA,                               JJ. l
                   PREM LATA AGARWAL                                                 Appellant ;
                                                        Vusus
                  LAKSHMAN PRASAD GUPTA AND OTHERS                                  Respondents.
                             Civil Appeal No. 350 of 1970, decided on April 23, 1970
                      Limitation Act, 1908 (9 of 1908)-Sectioo 15(1)-Cooootadon of
                  "Pre•cribed"-Sectioo 48, C. P. C., Applicability.
                      Limitation Act, (1908)--Sectioo 14-Applicabillty of-Good faith
                  and due diligence if made out-Con•titutioo of India-Article 136-
                  New plea-Abaodonmeat of plea in Lower Court.
                      Code of Civil Procedure, 1908 (5 of 1908)-Section 11-RH j..Ucata
                  Prindple-ApplieabWty to e:secudon proceedin1•-
                      Code of Civil Procedure, 1908 (5 of 1908)-Secdon 38-Slmukaa"8•
                  e:secadon lf competeat.
                       (i) The· expression 'prescribed' tation Act but also to limitation pre-
                  would apply not only to limitation scribed in general statutes like the
                  prescribed in the fint schedule to Limi- Code of Civil Procedure.
